Exhibit 10.3


NOTE: Certain information has been excluded from this exhibit because it is both
(i) not material and (ii) would likely be competitively harmful if publicly
disclosed. Such excluded information has been marked at the appropriate place
with brackets and three asterisks [***]




















PRODUCED WATER
GATHERING AND DISPOSAL AGREEMENT
BY AND BETWEEN
OASIS PETROLEUM PERMIAN LLC,
AND
PANTHER DEVCO LLC


DATED AS OF
November 1, 2019


DELAWARE BASIN





--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE 1 DEFINITIONS 1ARTICLE 2 PRODUCER COMMITMENTS 6Section 2.1 Producer's
Dedication6Section 2.2 Conflicting Dedications7Section 2.3 Producer's
Reservations7Section 2.4 Covenant Running with the Land8Section 2.5 Priority of
Saltwater8ARTICLE 3 SERVICES; GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS
9Section 3.1 Gatherer Service Commitment9Section 3.2 Exchange and Review of
Information10Section 3.3 CDP Connections11Section 3.4 Right of Way and
Access12Section 3.5 Cooperation13ARTICLE 4 TERM 14Section 4.1 Term14Section 4.2
Post-Termination14Section 4.3 Survival14ARTICLE 5 FEES AND CONSIDERATION
14Section 5.1 Fees14ARTICLE 6 CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES
14Section 6.1 Operational Control of Gatherer's Facilities14Section 6.2
Maintenance15Section 6.3 Capacity Allocations on the Disposal System15Section
6.4 Trucking15Section 6.5 Temporary Releases15Section 6.6 Transportation and
Redelivery for Disposal16ARTICLE 7 PRESSURES; PRODUCER'S FACILITIES; ELECTRICITY
16Section 7.1 Pressures at Receipt Points16Section 7.2 Producer
Facilities17Section 7.3 Electrical Facilities17ARTICLE 8 QUALITY 17Section 8.1
Receipt Point Saltwater Quality Specifications17Section 8.2 Non-Spec
Saltwater18ARTICLE 9 MEASUREMENT EQUIPMENT AND PROCEDURES 18Section 9.1
Measurement Facilities18Section 9.2 Notice of Measurement Facilities Inspection
and Calibration18Section 9.3 Measurement Accuracy Verification19




--------------------------------------------------------------------------------




Section 9.4 Special Tests19Section 9.5 Metered Flow Rates in Error19Section 9.6
Record Retention20Section 9.7 Measurement of Saltwater Collected by
Truck20Section 9.8 Summary Measurement Reports20ARTICLE 10 NOTICES 20Section
10.1 Notices20ARTICLE 11 INVOICES AND PAYMENTS 21Section 11.1 Statements and
Invoices21Section 11.2 Right to Suspend on Failure to Pay21Section 11.3 Audit
Rights21Section 11.4 Payment Disputes22Section 11.5 Interest on Late
Payments22Section 11.6 Excused Performance22ARTICLE 12 FORCE MAJEURE 22Section
12.1 Suspension of Obligations22Section 12.2 Definition of Force
Majeure22Section 12.3 Settlement of Strikes and Lockouts23Section 12.4 Payments
for Services Performed23ARTICLE 13 INDEMNIFICATION 23Section 13.1
Gatherer23Section 13.2 Producer23ARTICLE 14 CUSTODY AND TITLE 23Section 14.1
Custody23Section 14.2 Producer Warranty24Section 14.3 Title24ARTICLE 15 TAXES
24Section 15.1 Taxes24ARTICLE 16 MISCELLANEOUS 24Section 16.1 Rights24Section
16.2 Applicable Laws24Section 16.3 Governing Law; Jurisdiction; Waiver of Jury
Trial25Section 16.4 Successors and Assigns25Section 16.5 Severability27Section
16.6 Confidentiality27Section 16.7 Entire Agreement, Amendments and
Waiver28Section 16.8 Limitation of Liability29Section 16.9 Headings29Section
16.10 Rights and Remedies29Section 16.11 No Partnership29Section 16.12 Rules of
Construction29




--------------------------------------------------------------------------------




Section 16.13 No Third Party Beneficiaries30Section 16.14 Further
Assurances30Section 16.15 Counterpart Execution30Section 16.16 Memorandum of
Agreement30



EXHIBITS
Exhibit A Dedicated Acreage 
Exhibit B Gathering System
Exhibit C Form of Right of Way Agreement
Exhibit D Form of Memorandum of Agreement
Exhibit E Form of Monthly Statement
Exhibit F Excluded Wells and Conflicting Dedication
Exhibit G Fees









--------------------------------------------------------------------------------



PRODUCED WATER
GATHERING AND DISPOSAL AGREEMENT


This Produced Water Gathering and Disposal Agreement (this “Agreement”), dated
as of November 1, 2019 (the “Effective Date”), is by and between OASIS PETROLEUM
PERMIAN LLC, a Delaware limited liability company (“Producer”), and PANTHER
DEVCO LLC, a Delaware limited liability company (“Gatherer”). Producer and
Gatherer may be referred to herein individually as a “Party” or collectively as
the “Parties”.
RECITALS
A.Producer owns Interests and intends to produce Saltwater from Wells on the
Dedicated Acreage.
B.Gatherer owns the Gathering System, which gathers Saltwater from certain Wells
of Producer. Gatherer anticipates the expansion of the Gathering System to
connect additional Wells of Producer.
C.Producer desires to contract with Gatherer to provide the Services on the
Gathering System with respect to Dedicated Saltwater, including disposal of such
Dedicated Saltwater, and Gatherer desires to provide the Services to Producer,
in each case in accordance with the terms and conditions of this Agreement.
D.Producer has agreed (i) to dedicate and commit to deliver Dedicated Saltwater
to Gatherer under this Agreement and (ii) to perform certain other obligations
under this Agreement, in each case in accordance with the terms and conditions
of this Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
Capitalized terms used, but not otherwise defined, in this Agreement shall have
the respective meanings given to such terms set forth below:
Additional Delivery Points. As defined in Section 6.6(b).
Affiliate. Any Person that, directly or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with
another Person. Affiliated shall have the correlative meaning. Notwithstanding
the foregoing, for purposes of this Agreement, none of MLP, Gatherer, or any
other direct or indirect subsidiary of MLP shall be an Affiliate of Oasis,
Producer, or any other direct or indirect subsidiary of Oasis (other than MLP
and its direct and indirect subsidiaries), and none of Oasis, Producer, or any
other direct or indirect subsidiary of Oasis (other than MLP and its direct and
indirect subsidiaries) shall be an Affiliate of MLP, Gatherer, or any other
direct or indirect subsidiary of MLP.

1

--------------------------------------------------------------------------------



Agreement. As defined in the preamble hereof.
Applicable Law. Any law (including any Environmental Law), rule, regulation,
ordinance, code, order, writ, judgment, decree or rule of common law or any
judicial or administrative interpretation thereof or other legal or regulatory
determination by a Governmental Authority of competent jurisdiction.
Barrel. 42 Gallons at 60 degrees Fahrenheit and zero gauge pressure.
Business Day. Any calendar Day on which commercial banks in Houston, Texas are
open for business.
CDP. A central delivery point at which Producer aggregates volumes of Saltwater
produced from one or more Wells that is or is required to be connected to the
Gathering System in accordance with this Agreement, including the Planned CDPs.
Completion Deadline. As defined in Section 3.3(b).
Confidential Information. As defined in Section 16.6(a).
Conflicting Dedication. Any gathering or disposal agreement or other commitment
or arrangement that would require Dedicated Saltwater to be gathered on any
gathering system other than the Gathering System or disposed of other than into
the Disposal Wells.
Connection Notice. As defined in Section 3.3(b).
Contract Year. Each of (a) the period from the Effective Date through December
31, 2019, (b) the period from January 1, 2020 through December 31, 2020 and (c)
each period of 12 consecutive Months thereafter.
Control. Possessing the power to direct or cause the direction of the management
and policies of a Person, whether through ownership, by contract or otherwise.
Notwithstanding the foregoing, any Person shall be deemed to control any
specified Person if such Person owns 50% or more of the voting securities of the
specified Person, or if the specified Person owns 50% or more of the voting
securities of such Person, or if 50% or more of the voting securities of the
specified Person and such Person are under common control. Controlled or
Controls shall have correlative meanings.
Day. A period commencing at 12:00 a.m., Central Standard Time, on a calendar day
and ending at 12:00 a.m., Central Standard Time, on the next succeeding calendar
day. Daily shall have the correlative meaning.
Dedicated Acreage. The area identified on Exhibit A.
Dedicated Properties. All Interests now owned or hereafter acquired by Producer
and located wholly within the Dedicated Acreage.

2



--------------------------------------------------------------------------------



Dedicated Saltwater. All Saltwater produced on or after the Effective Date
(except for the Saltwater produced from the Excluded Wells) that Producer has
the right to control and deliver for gathering and that is attributable to any
Dedicated Property and is produced through a Well.
Development Plan. As defined in Section 3.2(b).
Disposal Fee. As defined on Exhibit G.
Disposal System. Collectively, the Gathering System and the Disposal Wells.
Disposal System Purchase Price. As defined in Section 16.4(f).
Disposal Well. Each disposal well connected to the Gathering System owned by
Gatherer and/or used by Gatherer for the disposal of Dedicated Saltwater.
DSU. With respect to each Well or planned Well, the actual spacing unit for such
Well determined by the Texas Railroad Commission or, if no such determination
has been made at the relevant time, an area of 640, 1280 or other applicable
acres around such Well or planned Well within which the well bore for such Well
is or is expected to be open.
Easement Notice. As defined in Section 3.4(b).
Effective Date. As defined in the preamble of this Agreement.
Environmental Laws. All Applicable Laws pertaining to the presence or release of
environmental contaminants (including any Hazardous Materials), or relating to
natural resources (including any protected species) or the environment
(including the air, water, surface or subsurface of the ground) as same are in
effect at any time and including the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), as amended by Superfund Amendments
and Reauthorization Act (“SARA”), 42 U.S.C. §§ 9601 et seq.; Resource
Conservation and Recovery Act (“RCRA”), as amended by the Solid Waste Disposal
Act (“SWDA”), 42 U.S.C. §§6901 et seq.; Federal Water Pollution Control Act
(“FWPCA”), as amended by the Clean Water Act (“CWA”), 33 U.S.C. §§ 1251 et seq.;
Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq.; Clean Air Act (“CAA”), 42
U.S.C., §§ 7401 et seq.; and Toxic Substances Control Act (“TSCA”), 15 U.S.C.,
§§ 2601 et seq., as each are amended from time to time, and any similar state or
local enactments by Governmental Authorities.
Excluded Water. Any water other than Produced Water that is generated from
Producer’s operations or that collects at or near the Well Pads.
Excluded Wells. The Wells listed on Exhibit F.
Fees. As defined in Section 5.1.
Felix Agreement. That certain Produced Water Service Agreement by and between
Producer and Felix Water LLC, dated as of September 13, 2019.

3



--------------------------------------------------------------------------------



Firm Capacity Saltwater. Saltwater that is accorded the highest level of service
and priority on the Disposal System with respect to all capacity allocations,
interruptions or curtailments.
Force Majeure. As defined in Section 12.2.
Gallon. One U.S. gallon, which is equal to 231 cubic inches.
Gatherer. As defined in the preamble of this Agreement.
Gathering Fee. As defined on Exhibit G.
Gathering System. The gathering system described on Exhibit B, together with any
additional System Segments constructed after the Effective Date, as such
gathering system is expanded after the Effective Date, including, in each case,
to the extent now in existence or constructed or installed in the future,
Saltwater gathering pipelines, Receipt Point facilities, Measurement Facilities,
rights of way, fee parcels, surface rights and permits, and all appurtenant
facilities.
Gathering System Plan. As defined in Section 3.2(c).
Governmental Authority. Any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.
Hazardous Materials. Collectively, (a) materials defined as “hazardous
substances” in CERCLA, or any successor statute, unless such term has been given
broader meaning by Applicable Law with respect to the Services or the Parties
(including Governmental Authorities establishing common law liability), in which
case such broader meaning shall apply; (b) materials defined as “hazardous
wastes” in RCRA, or any successor statute, unless such term has been given
broader meaning by Applicable Law with respect to the Services or the Parties
(including Governmental Authorities establishing common law liability), in which
case such broader meaning shall apply; (c) petroleum or petroleum product; (d)
any polychlorinated biphenyl and (e) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance, including naturally
occurring radioactive material, regulated under or within the meaning of any
applicable Environmental Law.
Interests. Oil and gas leasehold interests and oil and gas mineral fee
interests, including working interests, overriding royalty interests, net
profits interests, carried interests, and similar rights and interests.
Interruptible Saltwater. Saltwater that is accorded a lower level of service and
priority on the Disposal System with respect to capacity allocations,
interruptions or curtailments as compared to Firm Capacity Saltwater.
Maintenance. As defined in Section 6.2.
Maximum DSU Volume. [***] Barrels per Day.

4



--------------------------------------------------------------------------------



Measurement Facilities. Facilities or equipment used to measure the volume of
Saltwater, which may include meters, isolation valves, recording devices,
communication equipment, buildings and barriers.
MLP. Oasis Midstream Partners LP.
Month. A period commencing at 12:00 a.m., Central Standard Time, on the first
Day of a calendar month and extending until 12:00 a.m., Central Standard Time,
on the first Day of the next succeeding calendar month. Monthly shall have the
correlative meaning.
New Well. Any Well spud after the Effective Date.
Oasis. Oasis Petroleum Inc.
Parties. As defined in the preamble of this Agreement.
Party. As defined in the preamble of this Agreement.
Permit. Any permit, license (including seismic or geophysical licenses, where
applicable), certification, concession, approval, consent, ratification, waiver,
authorization, clearance, confirmation, exemption, franchise, designation,
variance, qualification or accreditation issued, granted, given or otherwise
made available by or under any Governmental Authority or pursuant to any
Applicable Law.
Person. An individual, a corporation, a partnership, a limited partnership, a
limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
Governmental Authority.
Planned CDP. As defined in Section 3.3(b).
Previous Dedication Agreements. Collectively, (a) the Felix Agreement, (b) that
certain Salt Water Disposal Agreement between Centennial Resource Production,
LLC (or its applicable assignee or successor) and Producer (as
successor-in-interest under the agreement to Forge Energy, LLC) dated effective
December 8, 2017 and or (c) any previous dedication of Produced Water made by
Producer and executed prior to November 1, 2019 requiring the delivery of
otherwise Dedicated Saltwater to a third party.
Produced Water. Water produced from a Well.
Producer. As defined in the preamble of this Agreement.
Reasonable and Prudent Operator. A Person using reasonable efforts to perform
its obligations under this Agreement exercising the degree of skill, diligence,
prudence and foresight that would reasonably and ordinarily be expected from a
skilled and experienced operator complying with all Applicable Laws and engaged
in the same type of undertaking under the same or similar circumstances.



5



--------------------------------------------------------------------------------



Receipt Point. The inlet valve at the Measurement Facilities located at or
nearby (a) a CDP or (b) any truck unloading facilities contemplated in Section
3.1(h).
Saltwater. Collectively Produced Water, and, to the extent that Gatherer agrees
to gather and dispose of any volumes of Excluded Water in accordance with
Section 3.1(g), such volumes of Excluded Water, in each case together with all
materials (including hydrocarbons) contained in such Produced Water and Excluded
Water.
Saltwater Quality Specifications. As defined in Section 8.1.
Services. As defined in Section 3.1.
System Segment. A physically separate segment of the Gathering System that
connects one or more Wells of Producer to one or more Disposal Wells, including
all Saltwater gathering pipelines, Receipt Point facilities, Measurement
Facilities, rights of way, fee parcels, surface rights and permits, and all
appurtenant facilities.
Taxes. All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of Saltwater, or upon the Services, including
gathering, transportation, handling, transmission and disposal of Saltwater,
including gross receipts taxes, and including all of the foregoing now existing
or in the future imposed or promulgated.
Third Party Saltwater. Saltwater produced by Persons other than Producer and not
considered Dedicated Saltwater hereunder.
Transfer. Any sale, assignment, conveyance or other transfer, including pursuant
to an exchange or farmout. Transfers and Transferred have the correlative
meanings.
Transferee. Any Person to which a Transfer is made.
Volume Threshold Date. As defined in the Crude Oil Gathering Agreement by and
among Producer, Oasis Petroleum Marketing LLC and Gatherer, dated as of the
Effective Date.
Well. A well for the production of hydrocarbons in which Producer owns an
interest and that is operated by Producer that produces or is intended to
produce Dedicated Saltwater or otherwise is connected or is required to be
connected to the Gathering System in accordance with this Agreement.
Well Pad. The surface installation on which one or more Wells are located.
ARTICLE 2
PRODUCER COMMITMENTS
Section 2.1 Producer’s Dedication. Subject to Section 2.2 through Section 2.4,
Producer exclusively dedicates the Dedicated Properties to Gatherer for the
performance of the Services under this Agreement and commits to deliver to
Gatherer, as and when produced, all Dedicated Saltwater into the Disposal System
for the performance of the Services under this Agreement. The Parties agree and
6



--------------------------------------------------------------------------------



acknowledge that the Saltwater produced from the Excluded Wells is not subject
to the dedication and commitment made by Producer under this Agreement.
Section 2.2 Conflicting Dedications. Producer shall have the right to comply
with each of the Conflicting Dedications entered into by a non-Affiliated
predecessor-in-interest to Producer that is applicable as of the date of
acquisition thereof to any Dedicated Property acquired after the Effective Date
(but not any Conflicting Dedication entered into in connection with such
acquisition); provided, however, that Producer shall have the right to comply
with Conflicting Dedications only until the last Day of the Month in which the
termination of such Conflicting Dedication occurs and Producer shall not
affirmatively extend the term of such Conflicting Dedication beyond the minimum
term provided for in the document evidencing such Conflicting Dedication or
allow the term of such Conflicting Dedications to extend beyond its primary or
initial term pursuant to the operation of an “evergreen” or other similar
provision if Producer has the ability to terminate such Conflicting Dedication
without incurring any costs, penalties or expenses. To Producer’s knowledge,
except for the Dedicated Saltwater produced from the Wells identified as “Wells
Subject to Conflicting Dedications” on Exhibit F and the Previous Dedication
Agreements, the Dedicated Saltwater is not, as of the Effective Date, subject to
any Conflicting Dedication. If Dedicated Saltwater produced from a Well on a
Well Pad is subject to a Conflicting Dedication that Producer has the right to
comply with under this Section 2.2, Producer has the right, in complying with
such Conflicting Dedication, to deliver all Dedicated Saltwater from such Well
Pad in accordance with the Conflicting Dedication. The Parties agree and
acknowledge that the Previous Dedication Agreements shall be considered
Conflicting Dedications for purposes of this Agreement. It is agreed and
understood between the Parties that the Previous Dedication Agreements require
certain volumes of otherwise Dedicated Saltwater (including certain volumes
elected by Producer pursuant to the terms and conditions of the Felix Agreement
in excess of the “Bi-Annual Commitment” (as defined therein) that otherwise
receive “Firm Service” (as defined therein)) to be delivered to and disposed by
a third party thereunder, and Gatherer shall nevertheless (a) remain responsible
for gathering Services for such Dedicated Saltwater to be delivered to and
disposed by a third party under the Previous Dedication Agreements, and (b)
redeliver such volumes as and to the extent requested by Producer pursuant to
Section 2.3(d)(ii) below. For the avoidance of doubt, Gatherer shall perform all
Services for any volumes of Dedicated Saltwater covered by the Previous
Dedication Agreements, but not delivered by Producer to its applicable
counterparty thereunder.
Section 2.3 Producer’s Reservations. Producer reserves the following rights with
respect to Dedicated Saltwater for itself and for the operator of the relevant
Dedicated Properties: to operate Wells producing oil, gas and Dedicated
Saltwater as a reasonable and prudent operator in its sole discretion, including
the right, but never the obligation, to drill New Wells, to repair and rework
then-existing Wells, to renew or extend, in whole or in part, any Interest
covering any of the Dedicated Properties, and to cease production from or
abandon any Well or surrender or release any such Interest, in whole or in part,
whether or not capable of producing oil and gas and Saltwater under normal
methods of operation; (b) to deliver Dedicated Saltwater that has been
temporarily or permanently released from the dedication and commitment made by
Producer under this Agreement, including pursuant to Section 3.3(b), Section
3.4(c), Section 6.4(a), Section 6.5 or Section 8.2(d), to any Person other than
Gatherer; (c) to separate, process or otherwise remove any constituents,
contaminants or skim oil in the Dedicated Saltwater prior to delivery to
Gatherer at the Receipt Points; (d) to (i) utilize Saltwater for purposes of
operating any Producer lease, including frac recycling or the treatment and
(ii), at Producer’s sole cost
7



--------------------------------------------------------------------------------



and expense, request that any Saltwater delivered to the Receipt Point be
redelivered to a delivery point or other CDP designated by Producer for purposes
of the foregoing clause (i) or for delivery under a Previous Dedication
Agreement; provided, that Producer shall be responsible for the construction,
ownership and operation of any facilities to transport such Saltwater from the
point of redelivery of such Saltwater from the Gathering System to the
applicable lease sites, and (e) to acquire Wells connected to existing gathering
systems and to continue to deliver to such gathering systems Saltwater produced
from such Wells; provided that, to the extent that Saltwater from such Wells
constitutes Dedicated Saltwater and Saltwater from such Wells is not previously
dedicated to a third party, then Producer shall deliver a Connection Notice to
Gatherer with respect to any such Well not later than 30 Days after its
acquisition, and thereafter shall deliver Saltwater to such gathering system
only until Gatherer has connected such Well to the Gathering System in
accordance with Section 3.3.
Section 2.4 Covenant Running with the Land. The Parties intend that the
dedication and commitment made by Producer under this Agreement be a covenant
running with (a) the Dedicated Properties, as a burden on Producer’s title
thereto and binding on successors-in-interest in and to the Dedicated
Properties, and (b) the Disposal System, as a benefit accruing to Gatherer’s
title thereto and inuring to the benefit of successors-in-interest to the
Disposal System. Producer shall not Transfer any or all of its interest in any
Dedicated Property unless (i) Producer obtains and delivers to Gatherer a
written acknowledgment by the Transferee in favor of Gatherer acknowledging that
the Transferred Dedicated Property shall remain subject to this Agreement in all
respects and (ii) each instrument of conveyance expressly so states.
Notwithstanding the foregoing, Producer shall be permitted to Transfer any
Dedicated Property free of the dedication and commitment made by Producer under
this Agreement and without complying with the requirements of this Section 2.4
in a Transfer in which the number of net acres of Dedicated Properties that are
Transferred, when added to the total of net acres of Dedicated Properties
theretofore Transferred free and clear of the dedication and commitment made by
Producer under this Agreement, does not exceed the aggregate number of net acres
of Dedicated Properties acquired by Producer after the Effective Date, including
in a transaction in which Dedicated Properties are exchanged for other
properties located in the Dedicated Acreage that would be subject to dedication
hereunder; provided, however, that any such release of Dedicated Properties from
such dedication and commitment shall not include any Dedicated Saltwater
produced from any Well that is located on a Well Pad if the other Wells on such
Well Pad are or have been connected to the Gathering System (whether producing,
shut-in, temporarily abandoned or which has been spud or as to which drilling,
completion, reworking or other well operations have commenced) or that is
located on a Well Pad if a Connection Notice has previously been delivered by
Producer for the CDP through which such Well Pad is produced.
Section 2.5 Priority of Saltwater. Dedicated Saltwater tendered at the Receipt
Points on the Gathering System on any Day shall be Firm Capacity Saltwater.
Producer’s Saltwater that is not Dedicated Saltwater that is tendered at the
Receipt Points or delivered by Producer to the Disposal Wells pursuant to
Section 3.1(h) on any Day shall be Interruptible Saltwater unless otherwise
agreed to by Gatherer.







8



--------------------------------------------------------------------------------



ARTICLE 3
SERVICES; GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS
Section 3.1 Gatherer Service Commitment. Subject to and in accordance with the
terms and conditions of this Agreement, Gatherer commits to providing the
following services (collectively, the “Services”) to Producer:
(a)construct and expand the Gathering System to connect the Gathering System to
each CDP that aggregates any Well or Wells that is or are producing or will
produce Dedicated Saltwater as provided in Section 3.3, including those Wells
with respect to which Producer has delivered a Connection Notice in accordance
with Section 3.3(b);
(b)provide, maintain and operate Measurement Facilities at or downstream of the
separator and production treater or atmospheric tankage at each CDP;
(c)receive, or cause to be received, into the Gathering System, from Producer,
at each Receipt Point, all Saltwater tendered by or on behalf of Producer up to
the Maximum DSU Volume per Day at the Receipt Points on each DSU;
(d)receive, or cause to be received, into the Gathering System, from Producer,
at each Receipt Point, all Interruptible Saltwater, if any, to the extent not
curtailed in accordance with Section 6.3;
(e)provide, maintain and operate adequate pumps and equipment to create
sufficient pressure in the Disposal System to transfer all Saltwater up to the
Maximum DSU Volume per Day received into the Gathering System from Producer at
the Receipt Points and to dispose of all such Saltwater in accordance with
Section 3.1(f) and Section 3.1(i), as applicable;
(f)to the extent there is capacity in the Disposal Wells, dispose of into the
Disposal Wells all Saltwater received into the Gathering System in accordance
with this Agreement;
(g)upon request of Producer, gather and dispose of Excluded Water, if Gatherer
agrees to do so in its sole discretion;
(h)upon request of Producer, receive and, to the extent there is capacity in the
Disposal Wells, dispose of into the Disposal Wells all Saltwater delivered by
Producer via trucks pursuant to Section 6.4 and Gatherer shall provide truck
unloading facilities to Producer for any such Saltwater; and
(i) upon request of Producer, redeliver any Saltwater contemplated by Section
2.3(d)(ii) to the applicable delivery point or other CDP and/or deliver any
Saltwater contemplated by Section 6.6 to the applicable third party delivery
point, as applicable, in accordance with the terms of such Sections; provided,
that Producer shall pay the Gathering Fee, but not the Disposal Fee, associated
with such Saltwater.

9



--------------------------------------------------------------------------------



Notwithstanding the foregoing, Gatherer shall have the right to (i) drill or
complete any disposal wells, (ii) enter into any contracts with third parties
for the disposal of Saltwater, (iii) provide any Saltwater received at the
Receipt Points to third parties for recycling, reuse, treatment, reinjection
and/or similar uses, and (iv) determine in its sole discretion which Disposal
Wells are utilized for the disposal of Saltwater; provided, however, that
Gatherer shall have no obligation under this Agreement to take, or commit to
take, any of the actions contemplated by the foregoing clauses (i) through (iv).
Gatherer shall act as a Reasonable and Prudent Operator in performing the
Services and any of its other obligations under this Agreement.
Section 3.2 Exchange and Review of Information.
(a)The Parties recognize that all information provided by Producer to Gatherer
regarding its intentions with respect to the development of the Dedicated
Properties is subject to change and revision at any time at the discretion of
Producer, and that such changes may impact the timing, configuration and scope
of the planned activities of Gatherer. The exchange of such information and any
changes thereto shall not give rise to any rights or liabilities as between the
Parties except as expressly set forth in this Agreement, and Gatherer shall
determine at its own risk the time at which it begins to work on and incur costs
in connection with particular Gathering System expansion projects, including the
acquisition of rights of way, equipment and materials. Without limiting the
generality of the foregoing, Producer has no obligation to Gatherer under this
Agreement to develop or produce any Saltwater from the Dedicated Properties or
to pursue or complete any drilling or development on the Dedicated Properties
other than the terms specifically stated in this Agreement.
(b)Producer has provided to Gatherer, and shall provide to Gatherer prior to
October 15 of each year, copies of a drilling plan for the following calendar
year(each, a “Development Plan”), which shall describe the planned drilling and
production activities relating to Producer’s Interests in the Dedicated Acreage
during such year, including good faith and reasonable forecasts of the volume of
Dedicated Saltwater expected to be produced through all CDPs during such year,
the volume of Saltwater to be used for frac recycle, treatment, reinjection
and/or reuse and including the location of all Planned CDPs expected to be
connected to the Gathering System during such year, and the projected spud date,
projected completion date and projected volumes for each New Well that is
expected to be completed and to produce through each CDP during such year. Each
time Producer materially updates a Development Plan, it shall provide a copy of
such updated Development Plan to Gatherer, but not less frequently than on a
calendar quarter basis.
10



--------------------------------------------------------------------------------



(c)Gatherer has previously provided Producer with a copy of its current
Gathering System plan describing and/or depicting the Gathering System,
including all pipelines, all Receipt Points, Disposal Wells, third party
delivery points, and all other major physical facilities, together with their
locations, sizes and other physical specifications, operating parameters,
capacities, and other relevant specifications, and together with a schedule for
completing the construction and installation of the planned portions thereof, in
each case as currently in existence, under construction, or planned as of the
Effective Date (such plan, as updated as hereinafter provided, the “Gathering
System Plan”). Based on the Development Plans and such other information about
the expected development of the Dedicated Properties as shall be provided to
Gatherer by Producer, Gatherer shall periodically update the Gathering System
Plan. Without limiting the generality of the foregoing, Gatherer shall ensure
that the Gathering System Plan reflects all Planned CDPs included in each
Development Plan not later than 30 Days after such Development Plan is delivered
to Gatherer. Gatherer shall provide a copy of the Gathering System Plan to
Producer and its representatives from time to time and shall make
representatives of Gatherer available to discuss the Gathering System Plan from
time to time with Producer and its representatives. Gatherer shall provide
Producer updates not less frequently than Monthly on the progress of work on all
facilities necessary to connect Planned CDPs to the Gathering System and to
provide the Services associated with such Saltwater, as set forth in the
then-current Gathering System Plan.
Section 3.3 CDP Connections.
(a)Gatherer shall design and develop the Disposal System for the purpose of
providing the Services as and when needed to support the upstream development of
the Dedicated Acreage, and Gatherer shall be obligated, at its sole cost and
expense, subject to the provisions of this Agreement, to procure, construct,
install, own and operate the Disposal System so as to timely connect the Planned
CDPs to the Gathering System, connect the Gathering System to Disposal Wells and
timely commence providing the full scope of the Services with respect to all
Dedicated Saltwater produced from all CDPs, including the Planned CDPs from and
after their connection to the Gathering System, all in accordance with this
Section 3.3; provided that the foregoing shall not preclude Gatherer from also
designing and developing the Gathering System to accommodate Third Party
Saltwater.
11



--------------------------------------------------------------------------------



(b)Producer shall from time to time give notice (a “Connection Notice”) to
Gatherer of each CDP that Producer intends to construct and install (or a CDP
that is subject to a Conflicting Dedication that has expired or will expire, or
that Producer has terminated or will terminate, prior to the applicable
Completion Deadline) through which Dedicated Saltwater will be produced (each, a
“Planned CDP”). Each Connection Notice shall set forth the target completion
date for drilling and completion of the initial Well to produce through such
Planned CDP . Following delivery of a Connection Notice with respect to a
Planned CDP, Gatherer shall cause the necessary facilities to be constructed to
connect such Planned CDP to the Gathering System and to commence the Services
with respect to Dedicated Saltwater produced from such Planned CDP by the date
that is (i) in the case of a Planned CDP that (A) is located two miles or less
from the then-existing Gathering System at the time of such Connection Notice,
105 Days after the date of Producer’s delivery of such Connection Notice and
(ii) in the case of a Planned CDP that is located greater than two miles from
the then-existing Gathering System at the time of such Connection Notice, 180
Days after the date of Producer’s delivery of such Connection Notice (such date,
the “Completion Deadline”). Gatherer shall provide Producer notice promptly upon
Gatherer’s becoming aware of any reason to believe that it may not be able to
connect a Planned CDP to the Gathering System by the Completion Deadline
therefor or to otherwise complete all facilities necessary to provide the full
scope of the Services with respect to all Dedicated Saltwater produced through
such Planned CDP by the Completion Deadline therefor. If and to the extent
Gatherer is delayed in completing and making available such facilities by a
Force Majeure event or any action of Producer that is inconsistent with the
cooperation requirements of Section 3.5, then the Completion Deadline for such
connection shall be extended for a period of time equal to that during which
Gatherer’s completion and making available of such facilities was delayed by
such events or actions. If such facilities are not completed and made available
by the Completion Deadline (as may be extended in accordance with Section
3.4(b)), as Producer’s sole and exclusive remedy for such delay, at Producer’s
option, the Dedicated Saltwater produced from the CDP and any future Wells
drilled within the same DSU or any portion thereof shall be permanently released
from the dedication and commitment made by Producer under this Agreement.
(c)To the extent that the CDP connection is required sooner than the Completion
Deadline determined as set forth above, the Parties shall meet and discuss the
issues and potential additional costs associated with acceleration of such
connection, and shall use reasonable efforts to mutually agree upon an
accelerated connection timing. If Producer is willing to pay for the additional
costs involved with accelerating a connection, Gatherer shall use reasonable
efforts to complete the CDP connection within such accelerated timing.
(d)The Parties agree and acknowledge that Producer previously delivered
Connection Notices to Gatherer with respect to certain Planned CDPs set forth in
the Development Plan provided to Gatherer prior to the Effective Date. The
Completion Deadline for each such Planned CDP shall be July 1, 2020.
Section 3.4 Right of Way and Access.
12



--------------------------------------------------------------------------------



(a)Gatherer is responsible for the acquisition of rights of way, crossing
permits, licenses, use agreements, access agreements, leases, fee parcels and
other rights in land necessary to construct, own and operate the Gathering
System, and all such rights in land shall be solely for use by Gatherer and
shall not be shared with Producer, except as otherwise agreed by Gatherer;
provided that Producer agrees to grant, without warranty of title, either
express or implied, to the extent that it has the right to do so without the
incurrence of expense, an easement and right of way upon the lands covered by
the Dedicated Properties, for the sole purpose of installing, using,
maintaining, servicing, inspecting, repairing, operating, replacing,
disconnecting and removing all or any portion of the Gathering System, including
any pipelines, meters and other equipment necessary for the performance of this
Agreement; provided, further, that the exercise of these rights by Gatherer
shall not unreasonably interfere with Producer’s lease operations or with the
rights of owners in fee, and will be subject to Producer’s safety and other
reasonable access requirements applicable to Producer’s personnel. Producer
shall not have a duty to maintain the underlying agreements (such as leases,
easements and surface use agreements) that such grant of easement or right of
way to Gatherer is based upon, and such grants of easement or right of way will
terminate if Producer loses its rights to the property, regardless of the reason
for such loss of rights. Notwithstanding the foregoing, Producer will assist
Gatherer to secure replacements for such terminated grants of easement or right
of way, in a manner consistent with the cooperation requirements of Section 3.5,
to the extent that Producer agrees that Gatherer’s Measurement Facilities may be
located on Producer’s Well Pad sites, Producer shall be responsible for
obtaining any necessary rights to locate such Measurement Facilities on such
Well Pad sites and Producer shall use reasonable efforts to involve Gatherer in
Producer’s negotiations with the owners of lands covered by the Dedicated
Properties so that Producer’s surface use agreements and Gatherer’s rights of
way with respect to such lands can be concurrently negotiated and obtained.
(b)If Gatherer cannot obtain the rights of way (on terms and conditions
reasonably acceptable to Gatherer after diligent pursuit thereof) necessary to
connect any Planned CDP within 45 Days of delivery of a Connection Notice, then
Gatherer shall so notify Producer in writing (the “Easement Notice”) within 45
Days of delivery of the Connection Notice. Producer shall have the right (but
not the obligation) to obtain, at its sole cost and expense, such rights of way
using the form of right of way agreement attached hereto as Exhibit C, with any
such modifications that Producer deems reasonably necessary in order to obtain
such right of way, so long as such modifications reflect terms that are
available in the geographic vicinity and which afford rights that are reasonably
sufficient to enable Gatherer to connect such Planned CDP within 45 Days of
delivery of such Easement Notice. If Producer obtains such rights of way in
accordance with the immediately preceding sentence, Producer shall assign such
right of way to Gatherer, and Gatherer’s connection obligations for the
applicable CDP shall continue in accordance with the terms of this Agreement;
provided, however, that the time required for Gatherer to connect the applicable
CDP shall be extended by a number of Days commencing on the date of delivery of
the Easement Notice and ending on the date that Gatherer receives from Producer
the assignment of all such rights of way so obtained by Producer (together with
executed originals of all such rights of way). In such event, Gatherer shall pay
Producer for such rights of way an amount per rod equal to the average price per
rod paid by Gatherer for the purchase of rights of way in the Dedicated Acreage
during the preceding 12 Month period. If Gatherer has not purchased right of way
within the Dedicated Acreage during the previous 12 Months, then Gatherer shall
pay Producer for such rights of way an amount per rod equal to the amount per
rod paid by Gatherer under its most recent purchase of rights of way in the
Dedicated Acreage.
(c)In the event that Producer fails to obtain such rights of way during such 45
Day period, Producer shall have the option, upon written notice to Gatherer, to
permanently release the Wells connected to such CDP from the dedication and
commitment made by Producer under this Agreement; provided, however, if Gatherer
has (i) procured such rights of way within such 45 Day period and (ii) delivered
to Producer with a written explanation of Gatherer’s bona fide plan to connect
the CDP and Gatherer has commenced to implement such plan, then Producer shall
not have such option to release such Well(s).
Section 3.5 Cooperation. Because of the interrelated nature of the actions of
Producer and Gatherer required to obtain the necessary Permits from the
appropriate Governmental Authorities and the necessary consents, rights of way
and other authorizations from other Persons necessary to drill and complete each
Well and construct the required extensions of the Gathering System to each
Planned CDP, Producer and Gatherer agree to work together in good faith to
obtain such Permits, authorizations, consents and rights of way as expeditiously
as reasonably practicable. Producer and Gatherer further agree to cooperate with
each other and to communicate regularly regarding their efforts to obtain such
Permits, authorizations, consents and rights of way.

13



--------------------------------------------------------------------------------



ARTICLE 4
TERM
Section 4.1 Term. This Agreement shall become effective on the Effective Date
and, unless terminated earlier by mutual agreement of the Parties, shall
continue in effect until December 31, 2034 and from Contract Year to Contract
Year thereafter until such time as this Agreement is terminated, by notice from
any Party to the other Party, effective at the end of the first Contract Year
ending after the 270th Day after the delivery of such notice.
Section 4.2 Post-Termination. If Gatherer or Producer provides notice of
termination of this Agreement at any time for any reason pursuant to the terms
and conditions of this Agreement, Producer shall have the option (to be
exercised by providing written notice to Gatherer prior to the termination of
this Agreement) to continue to receive the Services or a portion of the Services
for all or any portion of its volumes of Saltwater on a year-to-year basis on
the same terms and conditions as the most favorable terms and conditions that
Gatherer continues to provide services that are the same as or similar to the
Services or any portion of the Services for volumes of Saltwater on the Disposal
System under an agreement with any third party unless and until terminated by
Producer; provided, however, that if the option to extend the term of this
Agreement on a year-to-year basis pursuant to this Section 4.2 is exercised, any
obligation of Gatherer to continue to provide the Services pursuant to such
option shall not extend beyond December 31, 2044. Gatherer shall provide copies
to Producer of any such third party agreements applicable to volumes of
Saltwater accessing the Disposal System upon any notice of termination of this
Agreement (whether such notice is delivered by Gatherer or Producer), provided,
however, that to the extent Gatherer is prohibited by an obligation of
confidentiality from disclosing any such third party agreement to Producer, then
(a) Gatherer shall not be obligated to disclose such agreement to Producer until
Gatherer has obtained the right to disclose such agreement and (b) Gatherer
shall exercise reasonable efforts to obtain the right to disclose such agreement
to Producer.
Section 4.3 Survival. Article 1, this Article 4, Section 9.6, Article 10,
Article 11, Article 13, Article 14, Article 15 and Article 16 shall survive
termination or expiration of this Agreement.
ARTICLE 5
FEES AND CONSIDERATION
Section 5.1 Fees. Subject to the other provisions of this Agreement, Producer
shall pay Gatherer each Month in accordance with the terms of this Agreement,
for all Services provided by Gatherer during such Month, an amount equal to the
sum of the fees (collectively, the “Fees”) set forth on Exhibit G.
ARTICLE 6
CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES
Section 6.1 Operational Control of Gatherer’s Facilities. Gatherer shall design,
construct, own, operate and maintain the Disposal System at its sole cost and
risk. Gatherer shall be entitled to full and complete operational control of its
facilities and shall be entitled to schedule deliveries and to operate and
reconfigure its facilities in a manner consistent with its obligations under
this Agreement.

14



--------------------------------------------------------------------------------



Section 6.2 Maintenance. Gatherer shall be entitled, without liability, to
interrupt its Disposal System performance hereunder to perform necessary or
desirable inspections, pigging, maintenance, testing, alterations,
modifications, expansions, connections, repairs or replacements to its
facilities as Gatherer deems necessary (“Maintenance”), with reasonable notice
provided to Producer, except in cases of emergency where such notice is
impracticable or in cases where the operations of Producer will not be affected.
Gatherer shall use reasonable efforts to schedule any Maintenance to minimize
the effect on providing the Services pursuant to this Agreement. Before the
beginning of the calendar year, Gatherer shall provide Producer in writing with
a projected schedule of the Maintenance to be performed during the year and the
anticipated date of such Maintenance.
Section 6.3 Capacity Allocations on the Disposal System. Subject to the capacity
allocations set forth in this Section 6.3, Gatherer has the right to contract
with other Persons for the delivery of Third Party Saltwater to the Disposal
System, including the delivery of Firm Capacity Saltwater. If the volume of
Saltwater available for delivery into any System Segment exceeds the capacity of
such System Segment at any point relevant to Gatherer’s service to Producer
hereunder, then Gatherer shall interrupt or curtail receipts of Saltwater in
accordance with the following:
(a)First, Gatherer shall curtail all Interruptible Saltwater prior to curtailing
Firm Capacity Saltwater.
(b)Second, if additional Disposal System curtailments are required beyond
Section 6.3(a), Gatherer shall curtail Firm Capacity Saltwater on the Disposal
System. In the event Gatherer curtails some, but not all, Firm Capacity
Saltwater on a particular Day, Gatherer shall allocate the capacity of the
applicable point on the relevant System Segment available to each Person
entitled to deliver Firm Capacity Saltwater, including Dedicated Saltwater, on a
pro rata basis based on the most recent previous Month’s Receipt Point volumes
and allowing Gatherer in its sole discretion to include estimated volumes from
New Wells that are connected to a Receipt Point that were not producing during
the previous Month.
Section 6.4 Trucking. Producer shall have the right to deliver to Gatherer by
truck any Saltwater that is either curtailed pursuant to Section 6.3, produced
from any Excluded Well, or any other Interruptible Saltwater, and Producer shall
pay Gatherer the Disposal Fee, but not the Gathering Fee, associated with such
volumes of Saltwater.
Section 6.5 Temporary Releases. In addition to any other rights and remedies
available to Producer under this Agreement or at law or in equity, if Gatherer
fails or is unable or unwilling for any reason (including Force Majeure) to
accept all volumes of Dedicated Saltwater tendered by or on behalf of Producer
pursuant to this Agreement and provide the Services in accordance therewith,
then the volumes of Dedicated Saltwater in excess of what Gatherer is willing
and able to accept shall be temporarily released from the dedication and
commitment made by Producer under this Agreement. Producer may immediately
deliver such volumes to any Person other than Gatherer, and Producer shall have
the right to enter into commitments to deliver such volumes of Dedicated
Saltwater to other third party gatherers, such commitments to be for no longer
than reasonably necessary under the circumstances, as determined by Producer in
its sole discretion.

15



--------------------------------------------------------------------------------



Section 6.6 Transportation and Redelivery for Disposal.
(a)Subject to Gathering System capacity, during a period of curtailment due to
insufficient Disposal Well capacity on the Disposal System, in addition to
Producer’s rights under Section 6.4, Producer shall have the right to designate
third party delivery points for the receipt and disposal of Saltwater
transported on the Gathering System, and Producer shall pay the Gathering Fee,
but not the Disposal Fee, associated with such volumes, and shall pay any
disposal fees charged by third party disposal providers directly to such third
party disposal provider.
(b)If any third party delivery point designated by Producer under Section 6.6(a)
is not connected to the Gathering System, Gatherer shall provide a pipeline
connection to such delivery point (the “Additional Delivery Points”). Such
pipeline connection to the Additional Delivery Points shall be owned by Gatherer
and constructed, permitted, licensed, repaired, maintained and operated at
Producer’s sole actual cost, risk and expense. Such costs shall be allocated pro
rata with between Producer and any third party producer that has contracted with
Gatherer for capacity on the Gathering System and utilization of such Additional
Delivery Point. Gatherer shall proceed with due diligence and in good faith to
obtain the necessary governmental authorizations and to enter into the necessary
third party agreements (any such agreement to be on terms reasonably acceptable
to Gatherer) to connect the Gathering System to each such Additional Delivery
Point. For the avoidance of doubt, Gatherer shall not be obligated to pay any
fees charged by any pipeline downstream of the Additional Delivery Points, such
fees being, as between the Parties, for the account of Producer. All such
Additional Delivery Points shall be constructed with all Delivery Point
facilities (including any interconnection facilities and Measurement
Facilities), and with sufficient capacities, in each case, as is necessary to
permit Saltwater to be redelivered at such Additional Delivery Point in
accordance with this Agreement (with all expansions of capacity at such
Additional Delivery Points being at Producer’s sole actual cost, risk and
expense). The Parties shall discuss Producer’s plans and timing for all new
Additional Delivery Point connections on a Monthly basis.
(c)Notwithstanding the foregoing, Producer shall promptly reimburse Gatherer for
any documented out-of-pocket third party costs, expenses, and fees paid or
otherwise incurred by Gatherer or its Affiliates that are attributable to
providing the Additional Delivery Points or the pipeline connections thereto
(including obtaining necessary governmental authorizations), or any charges by
any pipeline downstream of the Additional Delivery Points; provided, that
Producer shall not be liable for any such amounts in excess of its pro rata
share as contemplated by Section 6.6(b).
ARTICLE 7
PRESSURES; PRODUCER’S FACILITIES; ELECTRICITY
Section 7.1 Pressures at Receipt Points. Producer shall deliver or cause to be
delivered Saltwater to each Receipt Point on the Gathering System from
atmospheric tanks or from low pressure separation at sufficient pressure to
enter Gatherer’s Receipt Point pump on the Gathering System against its
operating pressure, except that Gatherer shall not be obligated to gather
Saltwater at pressures in
16



--------------------------------------------------------------------------------



excess of the maximum allowable operating pressure of the Gathering System at
such Receipt Point, as determined by Gatherer in its sole discretion. Gatherer
shall operate its measurement and Receipt Point pump at a pressure that allows
Producer to deliver Saltwater directly from its atmospheric tanks or low
pressure separation into the Gathering System without additional pumps; provided
that such atmospheric tanks have a minimum of four feet of hydrostatic head or
low pressure separation at the low liquid level to allow Gatherer’s pumps to
attain proper suction pressure.
Section 7.2 Producer Facilities.
(a)Producer, at its own expense, shall construct, equip, maintain and operate
all facilities necessary to deliver Dedicated Saltwater to Gatherer at the
Receipt Points. Producer shall install and maintain sufficient pressure
regulating equipment upstream of the Receipt Points on the Gathering System in
order to keep the pressure of the Saltwater delivered to Gatherer at such
Receipt Points from exceeding the maximum allowable operating pressure of the
Gathering System at the applicable Receipt Point, as determined by Gatherer in
its sole discretion. Such equipment shall include low pressure separation
facilities and atmospheric tankage upstream of the Receipt Points.
(b)Producer shall have the right to install facilities and flow volumes
attributable to Producer’s interests in operated and non-operated wells outside,
but on DSUs that are contiguous with, the Dedicated Acreage, allowing such wells
to flow into existing CDPs or to new CDPs mutually agreed between Producer and
Gatherer where Gatherer shall provide a meter and tap at Gatherer’s sole cost
and expense. Producer shall provide a list of wells from outside, but on DSUs
that are contiguous with, the Dedicated Acreage that will be connected to
existing CDPs or to new CDPs in accordance with this Section 7.2(b).
7.3 Electrical Facilities. To the extent that Producer has electrical power
available at a CDP in excess of Producer’s own uses, as Producer determines in
its reasonable discretion, Producer will supply electrical power without cost to
Gatherer at each such CDP for Gatherer’s Measurement Facilities and pumps. If
Gatherer requires additional electrical power at such site, then Gatherer shall
install, own, operate and maintain a generator at its sole cost and expense.
ARTICLE 8
QUALITY
Section 8.1 Receipt Point Saltwater Quality Specifications. Saltwater delivered
by Producer to each Receipt Point shall meet the following specifications
(collectively, the “Saltwater Quality Specifications”):
(a)temperature of not more than [***] degrees Fahrenheit at the Receipt Point;
(b)total suspended solids of not more than [***] percent; and
17



--------------------------------------------------------------------------------



(c)free of hazardous wastes and other substances that may not be received into
or transferred through the Gathering System, transported by truck or disposed of
into the Disposal Wells in accordance with Applicable Laws and Permits and
Gatherer’s operational standards.
Section 8.2 Non-Spec Saltwater.
(a)Gatherer shall test and monitor the Saltwater tendered by Producer at the
Receipt Points as a Reasonable and Prudent Operator to ensure that it meets the
Saltwater Quality Specifications. If Gatherer determines at any time that any
Saltwater tendered by Producer at any Receipt Point does not meet the Saltwater
Quality Specifications, then Gatherer shall have the right, at its sole option
and effective immediately upon notice to Producer, to refuse to accept such
Saltwater.
(b)If Producer determines or otherwise becomes aware at any time prior to
delivery that any Saltwater that will be tendered by Producer at any Receipt
Point will not meet the Saltwater Quality Specifications, then Producer shall
provide written notice to Gatherer. Upon receipt of such notice, if Gatherer
nevertheless accepts such Saltwater, then Producer shall not be liable for any
claims or losses arising out of or related to delivery of such Saltwater,
including any damages or losses downstream of the applicable Receipt Point(s).
(c)Producer shall not be liable for any claims or losses arising out of or
related to delivery of Saltwater that does not meet the Saltwater Quality
Specifications, including any damages or losses downstream of the applicable
Receipt Point(s); provided that Producer shall be liable for such claims or
losses if Producer determines or otherwise becomes aware at any time prior to
delivery that any Saltwater that will be tendered by Producer at any Receipt
Point will not meet the Saltwater Quality Specifications and Producer fails to
deliver written notice to Gatherer pursuant to Section 8.2(b).
(d)Any Saltwater that is tendered by Producer that Gatherer refuses to accept
pursuant to this Section 8.2 shall be temporarily released from the dedication
and commitment made by Producer under this Agreement so that Producer may
dispose of any such Saltwater.
ARTICLE 9
MEASUREMENT EQUIPMENT AND PROCEDURES
Section 9.1 Measurement Facilities. Gatherer shall install, own, operate and
maintain Measurement Facilities to measure Saltwater at all the Receipt Points
located on the Gathering System. Measurement Facilities at such Receipt Points
shall meet current industry standards for custody transfer measurement. Producer
shall have the right to install check Measurement Facilities upstream of each
such Receipt Point.
Section 9.2 Notice of Measurement Facilities Inspection and Calibration. Each of
Producer and Gatherer shall give two Days’ notice to the other in order that the
other may, at its option, have representatives present to observe any reading,
inspecting, testing, calibrating or adjusting of Measurement Facilities used in
measuring or checking the measurement of receipts of Saltwater under this
Agreement. The data from such Measurement Facilities shall remain the property
of the
18



--------------------------------------------------------------------------------



Measurement Facilities’ owner, but copies of such records shall, upon written
request, be submitted to the requesting Party for inspection and verification.
Section 9.3 Measurement Accuracy Verification.
(a)Gatherer shall calibrate meters as often as required, as determined by
Gatherer in accordance with standard industry practices to reasonably assure
accurate measurement, but at least once per year.
(b)If, during any test of the Measurement Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated flow rate through each meter in excess of two percent of the adjusted
flow rate (whether positive or negative and using the adjusted flow rate as the
percent error equation denominator), then any previous recordings of such
equipment shall be corrected to zero error for any period during which the error
existed (and which period is either known definitely or agreed to by Producer
and Gatherer) and the total flow for the period redetermined in accordance with
the provisions of Section 9.5. If the period of error condition cannot be
determined or agreed upon between Producer and Gatherer, such correction shall
be made over a period extending over the last one half of the time elapsed since
the date of the prior test revealing the two percent error.
(c)If, during any test of any Measurement Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated flow rate which does not exceed two percent of the adjusted flow
rate, all prior recordings and data shall be considered to be accurate for
quantity determination purpose.
Section 9.4 Special Tests. If Producer or Gatherer desires a test of any
Measurement Facilities not scheduled by a Party under the provisions of Section
9.3, two Days’ advance notice shall be given to the other and both Producer and
Gatherer shall cooperate to secure a prompt test of the accuracy of such
equipment. If the Measurement Facilities tested are found to be within the range
of accuracy set forth in Section 9.3(b), then the Party that requested the test
shall pay the costs of such test including any labor and transportation costs
pertaining thereto. If the Measurement Facilities tested are found to be outside
the range of accuracy set forth in Section 9.3(b), then the Party that owns such
Measurement Facilities shall pay such costs and perform the corrections
according to Section 9.5.
Section 9.5 Metered Flow Rates in Error. If, for any reason, any Measurement
Facilities are out of adjustment, out of service or out of repair and the total
calculated flow rate through each meter is found to be in error by an amount of
the magnitude described in Section 9.3(b), the total quantity of Saltwater
delivered shall be determined in accordance with the first of the following
methods which is feasible:
(a)by using the registration of any mutually agreeable check metering facility,
if installed and accurately registering (subject to testing as provided for in
Section 9.3);
19



--------------------------------------------------------------------------------



(b)where multiple meters exist in series, by calculation using the registration
of such meter equipment; provided that they are measuring Saltwater from
upstream and downstream headers in common with the faulty metering equipment,
are not controlled by separate regulators and are accurately registering;
(c)by correcting the error by re-reading of the official meter, or by
straightforward application of a correcting factor to the quantities recorded
for the period (if the net percentage of error is ascertainable by calibration,
tests or mathematical calculation); or
(d)by estimating the quantity, based upon deliveries made during periods of
similar conditions when the meter was registering accurately.
Section 9.6 Record Retention. The Party owning the Measurement Facilities shall
retain and preserve all test data, meter recordings and similar records for any
calendar year for a period of at least 24 Months following the end of such
calendar year unless Applicable Law requires a longer time period or the Party
has received written notification of a dispute involving such records, in which
case records shall be retained until the related issue is resolved.
Section 9.7 Measurement of Saltwater Collected by Truck. Saltwater collected by
truck shall be measured either by the Measurement Facilities into which such
Saltwater is delivered or by such other method as shall be mutually agreed to by
the Parties.
Section 9.8 Summary Measurement Reports. If Gatherer develops summary
measurement reports for Producer’s Wells or the Gathering System, Gatherer shall
provide copies of such reports to Producer upon Producer’s request.
ARTICLE 10
NOTICES
Section 10.1 Notices. Unless otherwise provided herein, any notice, request,
invoice, statement or demand which any Party desires to serve upon any other
regarding this Agreement shall be made in writing and shall be considered as
delivered (a) when hand delivered, (b) when delivery is confirmed by pre-paid
delivery service (such as FedEx, UPS, DHL or a similar delivery service), (c) if
mailed by United States certified mail, postage prepaid, three Business Days
after mailing or (d) when sent via email; provided that if sent by email after
normal business hours, receipt shall be deemed to be the next Business Day.
Notwithstanding the foregoing, if a Party desires to serve upon another a notice
of default under this Agreement, the delivery of such notice shall be considered
effective under this Section 10.1 only if delivered by any method set forth in
the foregoing clauses (a) through (b). Any notice shall be given to the other
Party or Parties at the following address(es), or to such other address as any
Party shall designate by written notice to the others:


20



--------------------------------------------------------------------------------




Producer:Oasis Petroleum Permian LLC1001 Fannin, Suite 1500Houston, Texas
77002Attn: Ryan McGuiganPhone: (281) 404-965Email:
rmcguigan@oasispetroleum.comGatherer:Panther DevCo LLC1001 Fannin, Suite
1500Houston, Texas 77002Attn: Richard RobuckPhone: (281) 404-9602Email:
rrobuck@oasispetroleum.com





ARTICLE 11
INVOICES AND PAYMENTS
Section 11.1 Statements and Invoices. Not later than the 20th Business Day
following the end of each Month, Gatherer shall provide Producer with a detailed
statement in the form set forth on Exhibit E setting forth the quantity of
Saltwater received by Gatherer at the Receipt Points in such Month, the
Gathering Fee and the Disposal Fee with respect to such Month, together with
measurement summaries and all relevant supporting documentation, to the extent
available on such 20th Business Day (with Gatherer being obligated to deliver
any such supporting documentation that is not available on such 20th Business
Day as soon as it becomes available). Producer shall make payment to Gatherer by
the later of: (a) the last Business Day of the Month in which such invoice is
received or (b) 30 Days after receipt of the invoice. Such payment shall be made
by wire transfer pursuant to wire transfer instructions delivered by Gatherer to
Producer in writing from time to time or other means as mutually agreeable by
the Parties. If any overcharge or undercharge in any form whatsoever shall at
any time be found and the invoice therefor has been paid, Gatherer shall refund
any amount of overcharge, and Producer shall pay any amount of undercharge,
within 30 Days after final determination thereof; provided, however, that no
retroactive adjustment will be made beyond a period of 24 Months from the date
of a statement hereunder.
Section 11.2 Right to Suspend on Failure to Pay. If any undisputed amount due
hereunder remains unpaid for 60 Days after the due date, Gatherer shall have the
right to suspend or discontinue the Services hereunder until any such past due
amount is paid.
Section 11.3 Audit Rights. Either Producer or Gatherer, on not less than 30 Days
prior written notice to the other, shall have the right, at its expense, at
reasonable times during normal business hours, but in no event more than twice
in any period of 12 consecutive Months, to audit the books and records of the
other to the extent necessary to verify the accuracy of any statement,
allocation, measurement, computation, charge, payment made under, or obligation
or right pursuant to this Agreement. The scope of any audit shall be limited to
transactions affecting Saltwater tendered by Producer hereunder or the Services
performed hereunder and shall be limited to the 24 Month period
21



--------------------------------------------------------------------------------



immediately prior to the Month in which the notice requesting an audit was
given. All statements, allocations, measurements, computations, charges or
payments made in any period prior to the 24 Month period immediately prior to
the Month in which the audit is requested shall be conclusively deemed true and
correct and shall be final for all purposes.
Section 11.4 Payment Disputes. In the event of any dispute with respect to any
payment hereunder, Producer shall make timely payment of all undisputed amounts,
and Gatherer and Producer will use good faith efforts to resolve the disputed
amounts within 60 Days following the original due date. Any amounts subsequently
resolved shall be due and payable within ten Days of such resolution.
Section 11.5 Interest on Late Payments. In the event that Producer shall fail to
make timely payment of any sums, except those contested in good faith or those
in a good faith dispute, when due under this Agreement, interest will accrue
from the date payment is due until the date payment is made at an annual rate
equal to the lesser of (a) ten percent or (b) the maximum percentage permitted
by Applicable Law.
Section 11.6 Excused Performance. Gatherer will not be required to perform or
continue to perform services hereunder, and Producer shall not be obligated to
deliver Dedicated Saltwater to the Gathering System in the event:
(a)the other Party has voluntarily filed for bankruptcy protection under any
chapter of the United States Bankruptcy Code;
(b)the other Party is the subject of an involuntary petition of bankruptcy under
any chapter of the United States Bankruptcy Code, and such involuntary petition
has not been settled or otherwise dismissed within 90 Days of such filing; or
(c)the other Party otherwise becomes insolvent, whether by an inability to meet
its debts as they come due in the ordinary course of business or because its
liabilities exceed its assets on a balance sheet test; and/or however such
insolvency may otherwise be evidenced.
ARTICLE 12
FORCE MAJEURE
Section 12.1 Suspension of Obligations. In the event a Party is rendered unable,
wholly or in part, by Force Majeure to carry out its obligations under this
Agreement, other than the obligation to make payments then or thereafter due
hereunder, and such Party promptly gives notice and reasonably full particulars
of such Force Majeure in writing to the other Parties promptly after the
occurrence of the cause relied on, then the obligations of the Party giving such
notice, so far as and to the extent that they are affected by such Force
Majeure, shall be suspended during the continuance of any inability so caused,
but for no longer period, and such cause shall so far as reasonably possible be
remedied with all reasonable dispatch by the Party claiming Force Majeure.
Section 12.2 Definition of Force Majeur. The term “Force Majeure” as used in
this Agreement shall mean any cause or causes not reasonably within the control
of the Party claiming relief
22



--------------------------------------------------------------------------------



and which, by the exercise of reasonable diligence, such Party is unable to
prevent or overcome, including acts of God; strikes, lockouts or other
industrial disturbances; acts of the public enemy, acts of terror, sabotage,
wars, blockades, military action, insurrections or riots; epidemics; landslides,
subsidence, lightning, earthquakes, fires, storms or storm warnings; crevasses,
floods or washouts; civil disturbances; explosions, breakage or accident to
wells, machinery, equipment or lines of pipe; the necessity for testing or
making repairs or alterations to wells, machinery, equipment or lines of pipe;
freezing of wells, equipment or lines of pipe; inability of any Party hereto to
obtain, after the exercise of reasonable diligence, necessary materials,
supplies, rights of way or Permits; or any action or restraint by any
Governmental Authority (so long as the Party claiming relief has not applied for
or assisted in the application for, and has opposed where and to the extent
reasonable, such action or restraint, and as long as such action or restraint is
not the result of a failure by the claiming Party to comply with Applicable
Law).
Section 12.3 Settlement of Strikes and Lockouts. It is understood and agreed
that the settlement of strikes or lockouts shall be entirely within the
discretion of the Party affected thereby, and that the above requirement that
any Force Majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes or lockouts by acceding to the demands of the
opposing party when such course is inadvisable in the sole discretion of the
Party affected thereby.
Section 12.4 Payments for Services Performed. Notwithstanding the foregoing, it
is specifically understood and agreed by the Parties that an event of Force
Majeure will in no way affect or terminate Producer’s obligation to make payment
for the Services performed prior to such event of Force Majeure.
ARTICLE 13
INDEMNIFICATION
Section 13.1 Gatherer. Subject to the terms of this Agreement, including Article
14 and Section 16.8, Gatherer shall release, indemnify, defend and hold harmless
Producer and its Affiliates, directors, officers, employees, agents,
consultants, representatives and invitees from and against all claims and losses
arising out of or relating to (a) the operations of Gatherer or (b) any breach
of this Agreement by Gatherer.
Section 13.2 Producer. Subject to the terms of this Agreement, including Article
14 and Section 16.8, Producer shall release, indemnify, defend and hold harmless
Gatherer and its Affiliates, directors, officers, employees, agents,
consultants, representatives and invitees from and against all claims and losses
arising out of or relating to (a) the operations of Producer or (b) any breach
of this Agreement by Producer.
ARTICLE 14
CUSTODY AND TITLE
Section 14.1 Custody. As between the Parties, (a) Producer shall be in custody,
control and possession of Saltwater hereunder until such Saltwater is delivered
to the Receipt Points, and (b) Gatherer shall be in custody, control and
possession of Saltwater after it is delivered to Gatherer at the Receipt Points.
The Party having custody and control of Saltwater under the terms of this
Agreement
23



--------------------------------------------------------------------------------



shall be responsible for, and shall defend, indemnify, release and hold the
other Parties and their respective Affiliates, and its and their directors,
officers, employees, agents, consultants, representatives, invitees and
contractors harmless from and against, all claims and losses of whatever kind
and nature for anything that may happen or arise with respect to such Saltwater
when such Saltwater is in its custody and control, including claims and losses
resulting from any negligent acts or omissions of any indemnified party, but
excluding any claims and losses to the extent caused by or arising out of the
negligence, gross negligence or willful misconduct of the party claiming
indemnity.
Section 14.2 Producer Warranty. Producer represents and warrants that it owns,
or has the right to deliver to the Gathering System, all Saltwater delivered
under this Agreement. If the title to Saltwater delivered by Producer hereunder
is disputed or is involved in any legal action, Gatherer shall have the right to
cease receiving such Saltwater to the extent of the interest disputed or
involved in legal action, during the pendency of the action or until title is
freed from the dispute, or until Producer furnishes, or causes to be furnished,
defense and indemnification to hold Gatherer harmless from all claims arising
out of the dispute or action, with surety acceptable to Gatherer. Producer shall
release, indemnify, defend and hold Gatherer harmless from and against all
claims and losses arising out of or related to any liens, encumbrances or
adverse claims on any of Producer’s Saltwater delivered to the Receipt Points.
Section 14.3 Title. Title to and risk of loss attributable to Saltwater received
by Gatherer under this Agreement, including all constituents, contaminants and
skim oil thereof, shall transfer from Producer to Gatherer at each applicable
Receipt Point.
ARTICLE 15
TAXES
Section 15.1 Taxes. Producer shall pay or cause to be paid and agrees to hold
Gatherer harmless as to the payment of all excise, gross production, severance,
sales, occupation and all other Taxes, charges or impositions of every kind and
character required by statute or by order of Governmental Authorities and levied
against or with respect to any Saltwater delivered by Producer under this
Agreement. Gatherer shall not become liable for such Taxes, unless designated to
remit those Taxes on behalf of Producer by any duly constituted jurisdictional
agency having authority to impose such obligations on Gatherer, in which event
the amount of such Taxes remitted on Producer’s behalf shall be (a) reimbursed
by Producer upon receipt of invoice, with corresponding documentation from
Gatherer setting forth such payments, or (b) deducted from amounts otherwise due
to Gatherer under this Agreement. Gatherer shall pay or cause to be paid all
Taxes, charges and assessments of every kind and character required by statute
or by order of Governmental Authorities with respect to the Gathering System or
provision of the Services. No Party shall be responsible nor liable for any
Taxes or other statutory charges levied or assessed against the facilities of
any other Party, including ad valorem tax (however assessed), used for the
purpose of carrying out the provisions of this Agreement or against the net
worth or capital stock of such Party.
ARTICLE 16
MISCELLANEOUS

24



--------------------------------------------------------------------------------



Section 16.1 Rights. The failure of any Party to exercise any right granted
hereunder shall not impair nor be deemed a waiver of that Party’s privilege of
exercising that right at any subsequent time or times.
Section 16.2 Applicable Laws. This Agreement is subject to all valid present and
future laws, regulations, rules and orders of Governmental Authorities now or
hereafter having jurisdiction over the Parties, this Agreement, or the services
performed or the facilities utilized under this Agreement.
Section 16.3 Governing Law; Jurisdiction; Waiver of Jury Trial.
(a)This Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of Texas, without regard to choice of law principles
that would result in the application of the laws of a different jurisdiction.
(b)The Parties agree that the appropriate, exclusive and convenient forum for
any disputes between the Parties arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in
Harris County, Texas, and each of the Parties irrevocably submits to the
jurisdiction of such courts solely in respect of any proceeding arising out of
or related to this Agreement. The Parties further agree that the Parties shall
not bring suit with respect to any disputes arising out of this Agreement or the
transactions contemplated hereby in any court or jurisdiction other than the
above specified courts.
(c)EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE.
Section 16.4 Successors and Assigns.
(a)This Agreement shall extend to and inure to the benefit of and be binding
upon the Parties and their respective successors and permitted assigns. Except
as set forth in Section 16.4(b), no Party shall have the right to assign its
respective rights and obligations in whole or in part under this Agreement
without the prior written consent of the other Parties (such consent shall not
be unreasonably withheld, conditioned or delayed) and any assignment or
attempted assignment made otherwise than in accordance with this Section 16.4
shall be null and void ab initio.
(b)Notwithstanding Section 16.4(a):
(i) Gatherer shall have the right to assign its rights under this Agreement, in
whole or in part, as applicable, without the consent of Producer, if such
assignment is made to any Person to which the Disposal System or any part
thereof has been or will be Transferred that assumes in writing all of
Gatherer’s obligations hereunder (if applicable, to the extent that part of the
Disposal System being Transferred to such Person) and is an Affiliate of
Gatherer;
25



--------------------------------------------------------------------------------



(ii) Gatherer shall have the right to grant a security interest in this
Agreement to a lender or other debt provider (or trustee or agent on behalf of
such lender) of Gatherer; and
(iii) Producer shall have the right to assign its rights under this Agreement,
in whole or in part, as applicable, without the consent of Gatherer, to any
Person to which Producer sells, assigns or otherwise Transfers all or any
portion of the Dedicated Properties and who assumes in writing all of Producer’s
obligations hereunder (if applicable, to the extent of the Dedicated Properties
being Transferred to such Person) and Producer shall be released from its
obligations under this Agreement to the extent of such assignment.
(c)If this Agreement is assigned (in whole or in part) by Gatherer to any Person
that is not an Affiliate of MLP, or if there is a change of Control of MLP or
Gatherer such that an Affiliate of Oasis no longer Controls MLP or Gatherer (as
applicable), then Producer can seek to renegotiate the terms and conditions of
this Agreement with Gatherer. If the Parties are unable to agree on mutually
agreeable amendments (if any) to this Agreement, then Producer shall have the
right to terminate this Agreement, effective upon the assignment or change of
Control, as applicable.
(d)In the event that Producer terminates this Agreement pursuant to Section
16.4(c), then (i) Producer shall have the right, exercisable upon delivering
written notice to Gatherer within sixty (60) days following the assignment or
change of Control described in Section 16.4(c), to purchase the Disposal System
from Gatherer (or its applicable Affiliate), in which case Gatherer shall sell
the Disposal System and/or cause its Affiliates to sell the Disposal System, for
an amount equal to the Disposal System Purchase Price (defined below) with the
purchase and transfer to be effective on the same date as the effective date of
termination of this Agreement pursuant to Section 16.4(c) and (ii) Gatherer
shall have the right, exercisable upon delivering written notice to Producer
within sixty (60) days following the assignment or change of Control described
in Section 16.4(c), to sell the Disposal System to Producer (or its applicable
designee), in which case Producer shall purchase the Disposal System and/or
cause its applicable designee to purchase the Disposal System, for an amount
equal to the Disposal System Purchase Price (defined below) with the purchase
and transfer to be effective on the same date as the effective date of
termination of this Agreement pursuant to Section 16.4(c). Notwithstanding
anything contained herein to the contrary, the rights of the Parties described
in this Section 16.4(d) to elect to purchase or sell, as applicable, the
Disposal System shall expire and have no further force and effect after November
1, 2021.
26



--------------------------------------------------------------------------------



(e)If Producer exercises its right to purchase the Disposal System set forth in
Section 16.4(d) or Gatherer exercises its right to sell the Disposal System set
forth in Section 16.4(d), then the Parties (or their respective Affiliate(s) or
designee, as applicable) shall execute a bill of sale or other similar
agreement(s) or document(s) necessary to transfer all of Gatherer’s (or its
applicable Affiliate’s) right, title and interest in and to the Disposal System
to Producer (or its applicable designee) on an “AS IS, WHERE IS” basis, with all
faults and defects, and without any warranties, whether express or implied,
including any warranties of fitness for use or merchantability. In addition to
the foregoing, the Parties agree to do, execute, acknowledge and deliver (or
cause to be done, executed, acknowledged and delivered) all such further acts,
deeds, assignments, transfers, conveyances and assurances as may be reasonably
required by either Producer or Gatherer (or its or their respective Affiliate(s)
or designee, as applicable) to assign, transfer, convey, assure and confirm unto
and vest in Producer (or its applicable designee) all right, title and interest
in the Disposal System. The assignment of the Disposal System pursuant to this
Section 16.4(e) shall also include (i) any contracts or other agreements entered
into or otherwise held in the name of Gatherer (whether or not entered into
before or after the Effective Date) covering services on the Disposal System or
otherwise related to the Disposal System and (ii) any rights-of-way and
easements necessary to operate and maintain the Disposal System.
(f)“Disposal System Purchase Price” shall mean all documented, out-of-pocket
costs and expenses incurred by Gatherer and its Affiliates in connection with or
otherwise related to the design, installation and construction of the Disposal
System (including costs and expenses incurred prior to the Effective Date, and
including any expansions to the Disposal System). The Disposal System Purchase
Price shall include (i) actual costs of materials used, including fabrication
charges, freight and taxes, (ii) documented, out-of-pocket expenses paid by
Gatherer (or its applicable Affiliate) to its engaged contractors and
subcontractors to perform work related to the design, installation and
construction of the Disposal System and (iii) the documented, out-of-pocket
costs to obtain and maintain all rights-of-way and easements necessary to
operate and maintain the Disposal System.
Section 16.5 Severability. If any provision of this Agreement is determined to
be void or unenforceable, in whole or in part, then (a) such provision shall be
deemed inoperative to the extent it is deemed void or unenforceable, (b) the
Parties agree to enter into such amendments to this Agreement in order to give
effect, to the greatest extent legally possible, to the provision that is
determined to be void or unenforceable and (c) the other provisions of this
Agreement in all other respects shall remain in full force and effect and
binding and enforceable to the maximum extent permitted by law; provided,
however, that in the event that a material term under this Agreement is so
modified, the Parties will, timely and in good faith, negotiate to revise and
amend this Agreement in a manner which preserves, as closely as possible, each
Party’s business and economic objectives as expressed by this Agreement prior to
such modification.
Section 16.6 Confidentiality.
(a)Confidentiality. Except as otherwise provided in this Section 16.6, each
Party agrees that it shall maintain all terms and conditions of this Agreement,
and all information disclosed to it by another Party or obtained by it in the
performance of this Agreement and relating to another Party’s business
(including Development Plans, gathering system plans and all data relating to
the production of Producer, including well data, production volumes, volumes
gathered, transported and disposed) (collectively, “Confidential Information”)
in strictest confidence, and that it shall not cause or permit disclosure of
this Agreement or its existence or any provisions contained herein without the
express written consent of the disclosing Party.
27



--------------------------------------------------------------------------------



(b)Permitted Disclosures. Notwithstanding Section 16.6(a) disclosures of any
Confidential Information may be made by any Party to the extent necessary for
such Party to enforce its rights hereunder against another Party; to the extent
to which a Party is required to disclose all or part of this Agreement by a
statute or by the order or rule of a Governmental Authority exercising
jurisdiction over the subject matter hereof, by order, by regulations or by
other compulsory process (including deposition, subpoena, interrogatory or
request for production of documents); to the extent required by the applicable
regulations of a securities or commodities exchange; to a third person in
connection with a proposed sale or other transfer of a Party’s interest in this
Agreement (provided such third person agrees in writing to be bound by the terms
of this Section 16.6); to its own directors, officers, employees, agents and
representatives; to an Affiliate; to financial advisors, attorneys and banks
(provided such Persons are subject to a confidentiality undertaking consistent
with this Section 16.6(b)) or except for information disclosed pursuant to
Article 3, to a royalty, overriding royalty, net profits or similar owner
burdening Dedicated Saltwater (provided such royalty, overriding royalty, net
profits or similar owner agrees in writing to be bound by the terms of this
Section 16.6).
(c)Notification. If a Party is or becomes aware of a fact, obligation or
circumstance that has resulted or may result in a disclosure of any of the terms
and conditions of this Agreement authorized by Section 16.6(b)(ii) or (iii), it
shall so notify in writing the disclosing Party promptly and shall provide
documentation or an explanation of such disclosure as soon as it is available.
(d)Party Responsibility. Each Party shall be deemed solely responsible and
liable for the actions of its directors, officers, employees, agents,
representatives and Affiliates for maintaining the confidentiality commitments
of this Section 16.6.
(e)Public Announcements. The Parties agree that prior to making any public
announcement or statement with respect to this Agreement or the transaction
represented herein permitted under this Section 16.6, the Party desiring to make
such public announcement or statement shall provide the other Parties with a
copy of the proposed announcement or statement prior to the intended release
date of such announcement. The other Parties shall thereafter consult with the
Party desiring to make the release, and the Parties shall exercise their
reasonable efforts to agree upon the text of a joint public announcement or
statement to be made by all Parties or in the case of a statement to be made
solely by one Party, obtain approval of the other Parties to the text of a
public announcement or statement. Nothing contained in this Section 16.6 shall
be construed to require any Party to obtain approval of any other Party to
disclose information with respect to this Agreement or the transaction
represented herein to any Governmental Authority to the extent required by
Applicable Law or necessary to comply with disclosure requirements of the
Securities and Exchange Commission, the New York Stock Exchange or any other
regulated stock exchange.
(f)Survival. The provisions of this Section 16.6 shall survive any expiration or
termination of this Agreement for a period of one year.
Section 16.7 Entire Agreement, Amendments and Waiver. The exhibits to this
Agreement are hereby incorporated by reference into this Agreement. This
Agreement, including all exhibits hereto, integrates the entire understanding
between the Parties with respect to the subject matter covered and supersedes
all prior understandings, drafts, discussions or statements, whether oral or in
writing,
28



--------------------------------------------------------------------------------



expressed or implied, dealing with the same subject matter. This Agreement may
not be amended or modified in any manner except by a written document signed by
the Parties that expressly amends this Agreement. No waiver by a Party of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless expressly provided. No waiver shall be
effective unless made in writing and signed by the Party to be charged with such
waiver.
Section 16.8 Limitation of Liability. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH PARTY
RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE BREACH THEREOF OR UNDER
ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT LIABILITY,
BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE, INCLUDING LOSS OF USE,
INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR REVENUE, OR BUSINESS
INTERRUPTIONS; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL NOT APPLY
TO ANY DAMAGE CLAIM ASSERTED BY OR AWARDED TO AN UNAFFILIATED THIRD PARTY FOR
WHICH A PARTY WOULD OTHERWISE BE LIABLE UNDER ANY INDEMNIFICATION PROVISION SET
FORTH HEREIN.
Section 16.9 Headings. The headings and captions in this Agreement have been
inserted for convenience of reference only and shall not define or limit any of
the terms and provisions hereof.
Section 16.10 Rights and Remedies. Except as otherwise provided in this
Agreement, each Party reserves to itself all rights, counterclaims, other
remedies and defenses that such Party is or may be entitled to arising from or
out of this Agreement or as otherwise provided by law.
Section 16.11 No Partnership
. Nothing contained in this Agreement shall be construed to create an
association, trust, partnership or joint venture or impose a trust, fiduciary or
partnership duty, obligation or liability on or with regard to any Party.
Section 16.12 Rules of Construction. In construing this Agreement, the following
principles shall be followed:
(a)no consideration shall be given to the fact or presumption that one Party had
a greater or lesser hand in drafting this Agreement;
(b)examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;
(c)the word “includes” and its syntactical variants mean “includes, but is not
limited to,” “includes without limitation” and corresponding syntactical variant
expressions;
29



--------------------------------------------------------------------------------



(d)the plural shall be deemed to include the singular and vice versa, as
applicable;
(e)references to any Person (including any Governmental Authority) shall include
such Person’s successors and permitted assigns;
(f)reference to any agreement, document or instrument shall mean such agreement,
document or instrument as amended, replaced, restated or modified and in effect
from time to time in accordance with the terms thereof;
(g)references to any Applicable Law (including any statute referenced in this
Agreement) means such Applicable Law as amended, modified, codified, replaced or
re-enacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder, and references to any section or
other provision of any Applicable Law means that provision of such Applicable
Law from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or re-enactment of such section or other
provision;
(h)references to any Exhibit, Article, Section or other sub-section shall be
references to an Exhibit, Article, Section or other sub-section of this
Agreement; and
(i)references to currency shall be references to the lawful money of the United
States, unless otherwise indicated, and any payments and transfers of funds
shall be made in immediately available funds.
Section 16.13 No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns,
and shall not inure to the benefit of any other Person whomsoever or whatsoever,
it being the intention of the Parties that no third Person shall be deemed a
third party beneficiary of this Agreement.
Section 16.14 Further Assurances. Each Party shall take such acts and execute
and deliver such documents as may be reasonably required to effectuate the
purposes of this Agreement.
Section 16.15 Counterpart Execution. This Agreement may be executed in any
number of counterparts, each of which shall be considered an original, and all
of which shall be considered one and the same instrument. A signed copy of this
Agreement delivered by e-mail or other means of electronic transmission shall be
deemed to have the same legal effect as delivery of an original signed copy of
this Agreement.
Section 16.16 Memorandum of Agreement. Contemporaneously with the execution of
this Agreement, the Parties shall execute, acknowledge, deliver and record a
“short form” memorandum of this Agreement in the form of Exhibit D attached
hereto (as modified, including by the addition of any required property
descriptions, required by local law and practice to put such memorandum of
record and put third parties on notice of this Agreement), which shall be placed
of record in each state and county in which the currently-existing Dedicated
Properties are located. The Parties further agree that such memoranda shall be
executed and delivered by the Parties from time to time at either Producer’s or
30



--------------------------------------------------------------------------------



Gatherer’s reasonable request to evidence any additions or additional areas or
Interests to, or permanent releases from, the dedication and commitment made by
Producer under this Agreement.


[Signature Page(s) Follows]



IN WITNESS WHEREOF, the Parties have duly executed this Agreement to be
effective for all purposes on the Effective Date.
OASIS PETROLEUM PERMIAN LLC




By:  
Name:  Taylor Reid
Title:  President and Chief Operating Officer




PANTHER DEVCO LLC




By:   
Name:  Richard Robuck
Title:  Senior Vice President and Chief Financial Officer







--------------------------------------------------------------------------------



EXHIBIT A
DEDICATED ACREAGE
The outlined area noted in black below shall be the Dedicated Acreage.
image011.jpg [image011.jpg]




Exhibit A - Page 1

--------------------------------------------------------------------------------



EXHIBIT B


GATHERING SYSTEM
image111.jpg [image111.jpg]






Exhibit B - Page 1

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF RIGHT OF WAY AGREEMENT
THIS PIPELINE EASEMENT AGREEMENT (“Agreement”), is made and entered into
effective ____________, _______ (“Effective Date”), by and between
[_______________________], whose mailing address is [_______________________]
(“Grantor”, whether one or more), and [_______________________], whose mailing
address is [_______________________] (“Grantee”).


WHEREAS, Grantor is an owner of the surface estate of that certain tract of land
described herein and possesses the rights necessary to grant the rights
contemplated herein; and


WHEREAS, the Agreement covers property further described as follows in
[_______________________] County, [_______________________] (the “Lands”):
Section [__], Block [__], [__] Survey
Further Described in Exhibit “A” attached hereto.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Grantor and Grantee agree as follows:
1.GRANT. FOR AND IN CONSIDERATION of Ten Dollars ($10.00) and other good and
valuable consideration in hand paid, the receipt and sufficiency of which are
hereby acknowledged, Grantor does hereby GRANT, BARGAIN, TRANSFER, SELL and
CONVEY unto Grantee a non-exclusive easement, as more fully described in Exhibit
“A,” for the purposes of constructing, installing, operating and maintaining one
or more pipelines, during the term of this Agreement (the “Easement”).


2.CONSIDERATION. As additional consideration, Grantee hereby agrees to pay
Grantor in accordance with the Rate and Fee Schedule attached to this Agreement
as Exhibit “B”.


3.TERM. This Agreement shall remain in force for as long as Grantee utilizes
this Agreement (the “Term”).


4.REGULATORY COMPLIANCE. Grantee covenants and agrees to comply with all local,
state, or federal laws and regulations, including without limitation the
Endangered Species Act and all other environmental laws. Grantee further
acknowledges and agrees that it is liable for any violations of environmental
laws or any other laws arising out of Grantee’s activities on Grantor’s
property, including any violations resulting from activities conducted by
Grantee or its contractors, crews, service companies, or transportation
companies related to Grantee’s activities on the Easement, and any other company
or individual engaged in pursuits resulting from Grantee’s construction,
installation, maintenance or other operations on the Easement.


Exhibit C - Page 1

--------------------------------------------------------------------------------



5.ENVIRONMENTAL PROTECTION AND INDEMNIFICATION. By its exercise of its rights
hereunder, Grantee will (a) operate in good standing with all local, state, and
federal environmental laws and regulations; and (b) take reasonable precautions
to prevent unlawful contamination of the soils, ground water, surface water, or
natural resources on the Easement or adjacent property. Grantee agrees to obtain
any permits, licenses or similar authorizations required by applicable
governmental authorities that may be necessary or required for Grantee’s
activities on or use of the Easement. In the event of an unlawful release of any
kind of any hazardous, dangerous, or toxic substance onto the Easement, Grantee
agrees to remove the same (or if removal is prohibited by law, to take whatever
action is required by law) upon discovery, at Grantee's sole cost and expense.
If Grantee fails to comply with or perform any of the foregoing obligations,
Grantor may (without any obligation, express or implied) remove any hazardous,
dangerous, or toxic substance from the Easement or other property (or if removal
is prohibited by law, take whatever action is required by law), and the
reasonable cost of the removal or such other action shall be paid or reimbursed
by Grantee to Grantor.


GRANTEE SHALL INDEMNIFY AND RELEASE GRANTOR FROM, AND TO PAY OR REIMBURSE
GRANTOR WITH RESPECT TO, ANY AND ALL CLAIMS, DEMANDS, LOSSES, DAMAGES,
LIABILITIES, CAUSES OF ACTION, JUDGMENT, PENALTIES, COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS' FEES AND COURT COSTS) OF ANY KIND OR CHARACTER
IMPOSED ON OR INCURRED BY GRANTOR IN CONNECTION WITH (a) THE FAILURE OF GRANTEE
TO PERFORM ANY OBLIGATION HEREIN REQUIRED TO BE PERFORMED BY GRANTEE REGARDING
ENVIRONMENTAL LAWS; (b) ANY VIOLATION OF ENVIRONMENTAL LAWS BY GRANTEE, ITS
CONTRACTORS, SUBCONTRACTORS, AGENTS OR EMPLOYEES; AND (c) THE REMOVAL OF
HAZARDOUS, DANGEROUS, OR TOXIC SUBSTANCES THAT RESULT FROM THE USE OF THE
EASEMENT OR OTHER PROPERTY BY GRANTEE, ITS CONTRACTORS, SUBCONTRACTORS, AGENTS
OR EMPLOYEES, FROM THE EASEMENT. NOTHING IN THIS PARAGRAPH OR ELSEWHERE IN THIS
AGREEMENT SHALL LIMIT OR IMPAIR ANY RIGHTS OR REMEDIES OF GRANTOR AGAINST
GRANTEE OR ANY THIRD PARTY UNDER APPLICABLE ENVIRONMENTAL LAWS, INCLUDING
WITHOUT LIMITATION, ANY RIGHTS OF CONTRIBUTION AVAILABLE THEREUNDER.


6.ANTIQUITIES. Grantee shall, at Grantee's cost and expense, comply with the
Antiquities Code of Texas (Texas Natural Resources Code, Chapter 191) and all
applicable rules promulgated thereunder. Grantee shall have no right, title, or
interest in any archaeological articles, objects, artifacts or other cultural
resources located on the Lands.


7.SURFACE USE LIMITATIONS. Grantee agrees that there shall be no fishing or
hunting on the Easement or any of Grantor's adjacent property by any of
Grantee’s officers, agents, employees, invitees, independent contractors, or
guests. No firearms, dogs or other animals shall be permitted on the Easement.


8.MAINTENANCE. Grantee shall have the right from time to time to maintain the
Easement by removing, mowing or cutting any brush that might endanger or
interfere with the Grantee’s rights under this Agreement. Grantee shall at all
times maintain the Easement and any improvements thereon in a good state of
repair and shall promptly repair any damages to the Easement and any
improvements thereon occasioned by or resulting from Grantee’s operations.


Exhibit C – Page 2



--------------------------------------------------------------------------------



9.LIABILITY FOR DAMAGES. Grantor shall not be liable or responsible for any
claims or damages of any kind for injury to or death of any person or persons or
for damages to or loss of property to the extent caused by Grantee or its
agents, employees, independent contractors, guests, or invitees. Grantee shall
be liable for any and all damages to the personal property and real property of
Grantor caused by Grantee or its agents, employees, independent contractors,
guests, or invitees; provided, however, that Grantee shall not be liable to
Grantor for any damages resulting from Grantee’s exercise of the rights granted
to it hereunder. In the event of damages not contemplated hereunder or in any
subsequent agreement or payment between Grantor and Grantee, Grantee shall, at
Grantee’s sole cost and expense and within sixty (60) days after written
notification of such damages, restore to the extent reasonably practicable the
Easement or other real or personal property of Grantor to the original condition
existing prior to the damage.


10.INDEMNIFICATION. GRANTEE SHALL DEFEND, FULLY INDEMNIFY, HOLD HARMLESS, AND
REIMBURSE FOR RELATED COSTS AND EXPENSES, GRANTOR AND ITS HEIRS, SUCCESSORS AND
ASSIGNS, FROM AND AGAINST ANY AND ALL LIABILITIES, DAMAGES, CLAIMS, DEMANDS,
EXPENSES AND CAUSES OF ACTION OF WHATEVER NATURE OF ANY PERSON OR PERSONS CAUSED
BY GRANTEE'S ACTIVITIES ON THE EASEMENT. IN ANY SUIT OR ACTION FOR DAMAGES
ARISING FROM GRANTEE'S ACTIVITIES, IN WHICH ACTION GRANTOR IS INCLUDED AND MADE
A DEFENDANT, GRANTEE AGREES TO PAY ALL COSTS (INCLUDING GRANTOR’S COSTS) AND
EXPENSES OF DEFENDING THE SAME, INCLUDING WITHOUT LIMITATION THE PAYMENT OF ALL
REASONABLE ATTORNEY'S FEES, COSTS OF SUIT, AND ANY JUDGMENT THAT MAY BE OBTAINED
AGAINST GRANTOR, AND GRANTEE SHALL HAVE FULL CONTROL OF THE DEFENSE. THE
FOREGOING INDEMNIFICATION SHALL NOT APPLY IN THE EVENT OF LIABILITIES, DAMAGES,
CLAIMS, DEMANDS, EXPENSES AND CAUSES OF ACTION BROUGHT AS A RESULT OF THE
NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF GRANTOR.


11.TERMINATION. If Grantee gives written notice that it intends to abandon the
Easement or fails to comply with the terms and conditions of this Agreement and
such default is not cured within sixty (60) days after receipt of written notice
of default from Grantor, then, at Grantor’s option, this Agreement shall
terminate and be of no further force and effect and the rights granted herein
shall absolutely revert to and immediately revest in Grantor. Grantee shall in
such event execute and deliver to Grantor a proper release, duly executed and
acknowledged. Such termination and release will not relieve Grantee of its
duties to restore the Easement and other property as described below.
Notwithstanding the foregoing in this Section 11 to the contrary, this agreement
shall not terminate if such alleged breach or default is being disputed by
Grantee in good faith, in which case this Agreement shall not terminate until
the parties have resolved such good faith dispute.


12.RESTORATION. At Grantor’s request, Grantee shall restore the Easement as soon
as reasonably practicable after this Agreement terminates if it is determined
that damages occur. Restoration shall be made as near as reasonably practicable
to the condition when Grantee first entered onto the Easement.


13.MINERAL RESERVATIONS. Grantor expressly reserves and retains for itself, its
heirs, successors and assigns, all oil, gas and other minerals in, on and under
the Easement.


Exhibit C – Page 3



--------------------------------------------------------------------------------



14.RIGHTS OF OTHERS AFFECTING THE EASEMENT. This Agreement is subject to any and
all existing easements, rights-of-way, leases (including oil, gas and mineral
leases), and any other third-party rights affecting the Easement or any part
thereof, and all other presently-recorded matters that may affect the Easement
or any part thereof, in each case, to the extent each is properly publicly
recorded in the applicable county records as of the execution date hereof.
Grantor reserves the right to grant future easements, leases rights-of-way, or
other rights covering the Easement or any part thereof to the extent the same do
not unduly or unreasonably interfere with Grantee’s rights hereunder. Grantor
further reserves the right to use and enjoy the Easement insofar as the exercise
thereof does not unduly or unreasonably interfere with Grantee’s use of the
Easement.


15.NON-EXCLUSIVE EASEMENT. It is understood and agreed by Grantor and Grantee
that the rights granted herein are not exclusive to Grantee, and notwithstanding
anything herein to the contrary, maintenance and restoration obligations related
to the Easement (“Common Obligations”) are shared amongst current and future
holders of rights to the Easement. Grantor and Grantee shall make reasonable
efforts to proportionately allocate and collect costs associated with Common
Obligations among the various past, present and future right holders to the
Easement.


16.ENTIRE AGREEMENT. This Agreement, together with any subsequent agreements and
payments made in connection with this Agreement, constitutes the entire
agreement between the parties and supersedes any and all other written or oral
agreements or understandings concerning the subject matter hereof. No
modification or amendment of the terms and provisions of this Agreement shall be
effective unless in writing and signed by all of the parties hereto.


17.SEVERABILITY. If any one or more of the provisions of this Agreement is for
any reason held to be invalid, illegal or unenforceable in any respect, then
such invalidity, illegality or unenforceability will not affect any other
provision.


18.HEADINGS. The headings contained in this Agreement are for convenience only
and shall not affect in any way the meaning or interpretation of this Agreement.


19.GOVERNING LAW. This Agreement shall be governed by the laws of the State of
Texas.


20.PROPORTIONATE REDUCTION. In the case that Grantor owns less than the entire,
undivided surface estate, then the consideration and additional consideration
shall be paid to Grantor only in the proportion that such interest bears to the
whole and undivided estate. Grantor shall reimburse any amounts paid to Grantor
for the portion of the undivided surface estate not owned by Grantor.


21.COUNTERPARTS. This Agreement may be executed in several counterparts, and
each such counterpart shall be deemed an original for all purposes, with the
same effect as if all parties had executed one instrument. Executed signature
pages from different originals of this instrument may be combined to form a
single original instrument for evidentiary purposes.



Exhibit C – Page 4



--------------------------------------------------------------------------------



TO HAVE AND TO HOLD unto Grantee, its successors, assigns and affiliates, and
its and their agents, representatives, contractor’s, officers, directors and
employees, for the uses and purposes, and subject to the covenants, conditions
and stipulations hereinabove set forth.


[Signature Page Follows]



Exhibit C – Page 5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF this Agreement has been executed on the acknowledgment date
of each party's signature but effective as of the Effective Date.
Grantor:   
[_______________________]


By:______________________________
Name:____________________________
Title:_____________________________




Grantee:
[_______________________]


By:______________________________
Name:____________________________
Title:_____________________________


STATE OF ____________________ §
            §
COUNTY OF __________________ §


        On this _______ day of _______________, in the year ______, before me
personally appeared ___________________________________________________, known
to me to be the persons who is described in and who executed the within and
foregoing instrument, and acknowledged to me that he executed the same.


(Seal)            
            Notary Public 
Printed Name      
            Commission Expires     


STATE OF ____________________ §
            §
COUNTY OF __________________ §


        On this _______ day of _______________, in the year ______, before me
personally appeared ___________________________________________________, known
to me to be the persons who is described in and who executed the within and
foregoing instrument, and acknowledged to me that he executed the same.


(Seal)            
            Notary Public 
Printed Name      
            Commission Expires     

Exhibit C – Page 6



--------------------------------------------------------------------------------



Exhibit “A”
The Lands
To that certain Pipeline Easement Agreement
Dated [_______]






Exhibit “B”
Rate and Fee Schedule
To that certain Pipeline Easement Agreement
Dated [_______]




Lessee agrees to pay surface damages to the Grantor and Grantor agrees to accept
payment as follows for the specific operations stated below:




Pipeline: A one-time pay of $______ per rod.










Exhibit C – Page 7



--------------------------------------------------------------------------------



EXHIBIT D
FORM OF MEMORANDUM OF AGREEMENT


MEMORANDUM OF AGREEMENT
This MEMORANDUM OF PRODUCED WATER GATHERING AND DISPOSAL AGREEMENT (this
“Memorandum”) is entered into effective November 1, 2019 (the “Effective Date”),
by and between OASIS PETROLEUM PERMIAN LLC (“Producer”), with an address of 1001
Fannin, Suite 1500 Houston TX 77002, and PANTHER DEVCO LLC (“Gatherer”), with an
address of 1001 Fannin, Suite 1500 Houston TX 77002.
WHEREAS, Producer and Gatherer entered into that certain Produced Water
Gathering and Disposal Agreement effective November 1, 2019 (the “Agreement”),
pursuant to which Gatherer will provide certain gathering, disposal and other
services as therein set forth;
WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Agreement; and
WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of Loving, Winkler, and Ward Counties, Texas, described on
Attachment 1 hereto (the “Dedicated Acreage”), to give notice of the existence
of the Agreement and certain provisions contained therein;
NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1.Notice. Notice is hereby given of the existence of the Agreement and all of
its terms, covenants and conditions to the same extent as if the Agreement was
fully set forth herein. Certain provisions of the Agreement are summarized in
Sections 2 through 3 below.
2.Dedication. Subject to the exceptions, exclusions and reservations set forth
in the Agreement and the other terms and conditions of the Agreement, Producer
has exclusively dedicated the Dedicated Properties to Gatherer for the
performance of the Services under the Agreement and commits to deliver to
Gatherer, as and when produced, all Dedicated Saltwater into the Disposal System
for the performance of the Services under the Agreement.
Exhibit D – Page 1

--------------------------------------------------------------------------------



3.Covenant Running with the Land. Subject to the exceptions, exclusions and
reservations set forth in the Agreement and the other terms and conditions of
the Agreement, the Parties intend that the dedication and commitment made by
Producer under the Agreement be a covenant running with (a) the Dedicated
Properties, as a burden on Producer’s title thereto and binding on
successors-in-interest in and to the Dedicated Properties, and (b) the Disposal
System, as a benefit accruing to Gatherer’s title thereto and inuring to the
benefit of successors-in-interest to the Disposal System. Producer shall not
Transfer any or all of its interest in any Dedicated Property unless (i)
Producer obtains and delivers to Gatherer a written acknowledgment by the
Transferee in favor of Gatherer acknowledging that the Transferred Dedicated
Property shall remain subject to the Agreement in all respects and (ii) each
instrument of conveyance expressly so states.
4.No Amendment to Agreement. This Memorandum is executed and recorded solely for
the purpose of giving notice and shall not amend or modify the Agreement in any
way.


[Signature Page(s) Follows]



Exhibit D – Page 2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the Effective Date.
OASIS PETROLEUM PERMIAN LLC
By:  
Name:   
Title: 
        
PANTHER DEVCO LLC
By:   
Name:   
Title: 







Exhibit D – Page 3



--------------------------------------------------------------------------------



ACKNOWLEDGEMENTS
STATE OF [__________]   §
             §
COUNTY OF [__________]   §
             §
The foregoing instrument was acknowledged before me on the      day of
           , 2019, by [                                        ],
[                                        ] of Oasis Petroleum Permian LLC, a
Delaware limited liability company, on behalf of said entity.
 
Notary Public in and for  
 
Printed or Typed Name of Notary




STATE OF [__________]   §
             §
COUNTY OF [__________]   §
             §
The foregoing instrument was acknowledged before me on the      day of
           , 2019, by [                                        ],
[                                        ] of Panther Devco LLC, a Delaware
limited liability company, on behalf of said entity.
 
Notary Public in and for  
 
Printed or Typed Name of Notary








Exhibit D – Page 4



--------------------------------------------------------------------------------



Attachment 1


DEDICATED ACREAGE


[Description to be included.]




Exhibit D - Page 5

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF MONTHLY STATEMENT

OASIS MIDSTREAM PARTNERS


Contact: [***]Invoice Number:Phone: [***]Invoice Date:Email: [***]Service Date:



PRODUCED WATER INVOICE
        Producer: OASIS PETROLEUM PERMIAN LLC
           1001 FANNIN, SUITE 1500
           HOUSTON, TX 77002


AreaService DateDescriptionVolumes (BoW)RateTotalPermianGathering
Fee[***][***][***]Disposal Fee:Produced Water[***][***][***]




Other Third Party Disposal[***][***][***]








Total
[***]



* Disposal Fee includes trucked volumes.             











        Exhibit E – Page 1



--------------------------------------------------------------------------------



EXHIBIT F
EXCLUDED WELLS AND CONFLICTING DEDICATIONS


EXCLUDED WELLS:
image21.jpg [image21.jpg]




Exhibit F – Page 1



--------------------------------------------------------------------------------



CONFLICTING DEDICATIONS:


image12.jpg [image12.jpg]






Exhibit F – Page 2



--------------------------------------------------------------------------------



EXHIBIT G
FEES
a.Producer shall pay Gatherer each Month the following Fees for the volumes of
Saltwater received by Gatherer at the Receipt Points:
(i) subject to Section 6.4, a gathering fee of $[***] per Barrel (as such fee
may be increased in accordance with clause (b) of this Exhibit G, the “Gathering
Fee”); and
(ii) subject to Section 3.1(i), a disposal fee of $[***] per Barrel (as such fee
may be increased in accordance with clause (b) of this Exhibit G, the “Disposal
Fee”); provided, that, to the extent Gatherer contracts with any third party to
perform any of the Saltwater disposal services contemplated by Section 3.1, or
any recycle, reuse, or reinjection services in lieu of the disposal services
contemplated by Section 3.1 and , in either case, the aggregate amount of the
charges and fees payable to such third party for such Saltwater (averaged on a
per Barrel basis) (x) is less than the Disposal Fee, then the amount of such
difference shall be credited against the Disposal Fee applicable to such
Saltwater and (y) is greater than the Disposal Fee, the amount of such
difference shall be borne solely by Gatherer, except to the extent (i) Producer
agrees in writing to pay all or any portion of such difference or (ii) the third
party agreement existed prior to the Effective Date in which case Producer
agrees to pay all or any portion of such difference.
b.The Fees shall escalate at a fixed annual percentage of [***]% beginning on
the January 1st falling immediately after [***] and thereafter on the first Day
of each succeeding Contract Year.
c.All other third party throughput fees or charges levied against the Saltwater
received hereunder including any University Lands or private landowner fees
charged to such Saltwater shall be the responsibility of Producer. Any third
party royalty or other fee required to be paid by Gatherer in connection with
the Saltwater received hereunder shall be passed through to Producer and
Producer shall promptly reimburse Gatherer for such third party fees.
Notwithstanding the foregoing, any disposal fee charged by a third party shall
be paid in accordance with Section 6.6(a) and Section (a)(ii) above.






Exhibit G – Page 1

